

Exhibit 10.1
 
PURCHASE AND ASSUMPTION AGREEMENT
 
WHOLE BANK
 
ALL DEPOSITS
 
AMONG
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF LEGACY BANK,
SCOTTSDALE, ARIZONA
 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
and
 
ENTERPRISE BANK & TRUST
 
 
 
DATED AS OF
 
JANUARY 7, 2011
 
 
 
 
 
 
 
 
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

ARTICLE I             DEFINITIONS 2     ARTICLE II   ASSUMPTION OF LIABILITIES 9
       2.1       Liabilities Assumed by Assuming Institution 9   2.2    
Interest on Deposit Liabilities 10   2.3     Unclaimed Deposits 11   2.4    
Employee Plans 11     ARTICLE III   PURCHASE OF ASSETS 11       3.1     Assets
Purchased by Assuming Institution 11   3.2     Asset Purchase Price 12   3.3    
Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. 12   3.4     Puts of
Assets to the Receiver 13   3.5     Assets Not Purchased by Assuming Institution
15   3.6     Retention or Repurchase of Assets Essential to Receiver 16   3.7  
  Receiver’s Offer to Sell Withheld Loans 17     ARTICLE IV   ASSUMPTION OF
CERTAIN DUTIES AND OBLIGATIONS 18       4.1     Continuation of Banking Business
18   4.2     Agreement with Respect to Credit Card Business 18   4.3    
Agreement with Respect to Safe Deposit Business 18   4.4     Agreement with
Respect to Safekeeping Business 18   4.5     Agreement with Respect to Trust
Business 19   4.6     Agreement with Respect to Bank Premises 19   4.7    
Agreement with Respect to Data Processing Equipment and Leases 23   4.8    
Agreement with Respect to Certain Existing Agreements 24   4.9     Informational
Tax Reporting 25   4.10     Insurance 25   4.11     Office Space for Receiver
and Corporation 25   4.12     Agreement with Respect to Continuation of Group
Health Plan Coverage for Former Employees 26   4.13     Agreement with Respect
to Interim Asset Servicing 27   4.14     Reserved 27   4.15     Agreement with
Respect to Loss Sharing 27


Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
ii
 

--------------------------------------------------------------------------------

 
 



ARTICLE V              DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 27
                5.1       Payment of Checks, Drafts and Orders 27   5.2    
Certain Agreements Related to Deposits 28   5.3     Notice to Depositors 28    
ARTICLE VI   RECORDS 28       6.1     Transfer of Records 28   6.2     Delivery
of Assigned Records 28   6.3     Preservation of Records 29   6.4     Access to
Records; Copies 29     ARTICLE VII   BID; INITIAL PAYMENT 29     ARTICLE VIII  
ADJUSTMENTS 30       8.1     Pro Forma Statement 30   8.2     Correction of
Errors and Omissions; Other Liabilities 30   8.3     Payments 31   8.4    
Interest 31   8.5     Subsequent Adjustments 31     ARTICLE IX   CONTINUING
COOPERATION 31       9.1     General Matters 31   9.2     Additional Title
Documents 31   9.3     Claims and Suits 32   9.4     Payment of Deposits 32  
9.5     Withheld Payments 32   9.6     Proceedings with Respect to Certain
Assets and Liabilities 33   9.7     Information 33     ARTICLE X   CONDITION
PRECEDENT 33     ARTICLE XI   REPRESENTATIONS AND WARRANTIES OF THE ASSUMING
INSTITUTION 34     ARTICLE XII   INDEMNIFICATION 35       12.1    
Indemnification of Indemnitees 35   12.2     Conditions Precedent to
Indemnification 38   12.3     No Additional Warranty 39   12.4    
Indemnification of Receiver and Corporation 39   12.5     Obligations
Supplemental 40   12.6     Criminal Claims 40   12.7     Limited Guaranty of the
Corporation 40   12.8     Subrogation 40




Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
iii
 

--------------------------------------------------------------------------------

 
 



ARTICLE XIII               MISCELLANEOUS 41                 13.1        Entire
Agreement 41   13.2     Headings 41   13.3     Counterparts 41   13.4    
Governing Law 41   13.5     Successors 41   13.6     Modification; Assignment 41
  13.7     Notice 41   13.8     Manner of Payment 42   13.9     Costs, Fees and
Expenses 43   13.10     Waiver 43   13.11     Severability 43   13.12     Term
of Agreement 43   13.13     Survival of Covenants, Etc. 43     SCHEDULES        
    2.1(a)     Excluded Deposit Liability Accounts     3.2     Purchase Price of
Assets or assets     3.5(l)     Excluded Securities     3.5(p)     Excluded
Loans     4.15A     Single Family Shared-Loss Loans     4.15B     Commercial
Shared-Loss Loans     4.15C     Shared-Loss Securities     4.15D     Shared-Loss
Subsidiaries     6.3     Data Retention Catalog     7     Calculation of Deposit
Premium       EXHIBITS             2.3A     Final Notice Letter     2.3B    
Affidavit of Mailing     3.2(c)     Valuation of Certain Qualified Financial
Contracts     4.13     Interim Asset Servicing Arrangement     4.15A     Single
Family Shared-Loss Agreement     4.15B     Commercial Shared-Loss Agreement  




Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
iv
 

--------------------------------------------------------------------------------

 
 


PURCHASE AND ASSUMPTION AGREEMENT
 
WHOLE BANK
 
ALL DEPOSITS
 
     THIS AGREEMENT, made and entered into as of the 7th day of January, 2011,
by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of LEGACY BANK,
SCOTTSDALE, ARIZONA (the "Receiver"), ENTERPRISE BANK & TRUST, organized under
the laws of the State of Missouri, and having its principal place of business in
CLAYTON, MISSOURI (the "Assuming Institution"), and the FEDERAL DEPOSIT
INSURANCE CORPORATION, organized under the laws of the United States of America
and having its principal office in Washington, D.C., acting in its corporate
capacity (the "Corporation").

 

WITNESSETH:
 
     WHEREAS, on Bank Closing, the Chartering Authority closed LEGACY BANK (the
"Failed Bank") pursuant to applicable law and the Corporation was appointed
Receiver thereof; and
 
     WHEREAS, the Assuming Institution desires to purchase certain assets and
assume certain deposit and other liabilities of the Failed Bank on the terms and
conditions set forth in this Agreement; and
 
     WHEREAS, pursuant to 12 U.S.C. Section 1823(c)(2)(A), the Corporation may
provide assistance to the Assuming Institution to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII; and
 
     WHEREAS, the Board of Directors of the Corporation (the "Board") has
determined to provide assistance to the Assuming Institution on the terms and
subject to the conditions set forth in this Agreement; and
 
     WHEREAS, the Board has determined pursuant to 12 U.S.C. Section
1823(c)(4)(A) that such assistance is necessary to meet the obligation of the
Corporation to provide insurance coverage for the insured deposits in the Failed
Bank.
 
     NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
1
 

--------------------------------------------------------------------------------

 
 


ARTICLE I
DEFINITIONS
 
     Capitalized terms used in this Agreement shall have the meanings set forth
in this Article I, or elsewhere in this Agreement. As used herein, words
imparting the singular include the plural and vice versa.
 
          "Accounting Records" means the general ledger and subsidiary ledgers
and supporting schedules which support the general ledger balances.
 
          "Acquired Subsidiaries" means Subsidiaries of the Failed Bank acquired
pursuant to Section 3.1.
 
          "Affiliate" of any Person means any director, officer, or employee of
that Person and any other Person (i) who is directly or indirectly controlling,
or controlled by, or under direct or indirect common control with, such Person,
or (ii) who is an affiliate of such Person as the term "affiliate" is defined in
Section 2 of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. Section
1841.
 
          "Agreement" means this Purchase and Assumption Agreement by and among
the Assuming Institution, the Corporation and the Receiver, as amended or
otherwise modified from time to time.
 
          "Assets" means all assets of the Failed Bank purchased pursuant to
Section 3.1. Assets owned by Subsidiaries of the Failed Bank are not "Assets"
within the meaning of this definition.
 
          "Assumed Deposits" means Deposits.
 
          "Bank Closing" means the close of business of the Failed Bank on the
date on which the Chartering Authority closed such institution.
 
          "Bank Premises" means the banking houses, drive-in banking facilities,
and teller facilities (staffed or automated) together with adjacent parking,
storage and service facilities and structures connecting remote facilities to
banking houses, and land on which the foregoing are located, and unimproved land
that are owned or leased by the Failed Bank and that have formerly been
utilized, are currently utilized, or are intended to be utilized in the future
by the Failed Bank as shown on the Accounting Record of the Failed Bank as of
Bank Closing.
 
          "Bid Amount" has the meaning provided in Article VII.
 
          "Bid Valuation Date" means October 29, 2010.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
2
 

--------------------------------------------------------------------------------

 
 


          "Book Value" means, with respect to any Asset and any Liability
Assumed, the dollar amount thereof stated on the Accounting Records of the
Failed Bank. The Book Value of any item shall be determined as of Bank Closing
after adjustments made by the Receiver for differences in accounts, suspense
items, unposted debits and credits, and other similar adjustments or corrections
and for setoffs, whether voluntary or involuntary. The Book Value of a
Subsidiary of the Failed Bank acquired by the Assuming Institution shall be
determined from the investment in subsidiary and related accounts on the "bank
only" (unconsolidated) balance sheet of the Failed Bank based on the equity
method of accounting. Without limiting the generality of the foregoing, (i) the
Book Value of a Liability Assumed shall include all accrued and unpaid interest
thereon as of Bank Closing, and (ii) the Book Value of a Loan shall reflect
adjustments for earned interest, or unearned interest (as it relates to the
"rule of 78s" or add-on-interest loans, as applicable), if any, as of Bank
Closing, adjustments for the portion of earned or unearned loan-related credit
life and/or disability insurance premiums, if any, attributable to the Failed
Bank as of Bank Closing, and adjustments for Failed Bank Advances, if any, in
each case as determined for financial reporting purposes. The Book Value of an
Asset shall not include any adjustment for loan premiums, discounts or any
related deferred income, fees or expenses, or general or specific reserves on
the Accounting Records of the Failed Bank. For Shared-Loss Securities, Book
Value means the value of the security provided in the Information Package.
 
          "Business Day" means a day other than a Saturday, Sunday, Federal
legal holiday or legal holiday under the laws of the State where the Failed Bank
is located, or a day on which the principal office of the Corporation is closed.
 
          "Chartering Authority" means (i) with respect to a national bank, the
Office of the Comptroller of the Currency, (ii) with respect to a Federal
savings association or savings bank, the Office of Thrift Supervision, (iii)
with respect to a bank or savings institution chartered by a State, the agency
of such State charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or
(v) the appropriate Federal banking agency in accordance with 12 U.S.C.
1821(c)(9).
 
          "Commitment" means the unfunded portion of a line of credit or other
commitment reflected on the books and records of the Failed Bank to make an
extension of credit (or additional advances with respect to a Loan) that was
legally binding on the Failed Bank as of Bank Closing, other than extensions of
credit pursuant to the credit card business and overdraft protection plans of
the Failed Bank, if any.
 
          "Credit Documents" mean the agreements, instruments, certificates or
other documents at any time evidencing or otherwise relating to, governing or
executed in connection with or as security for, a Loan, including without
limitation notes, bonds, loan agreements, letter of credit applications, lease
financing contracts, banker's acceptances, drafts, interest protection
agreements, currency exchange agreements, repurchase agreements, reverse
repurchase agreements, guarantees, deeds of trust, mortgages, assignments,
security agreements, pledges, subordination or priority agreements, lien
priority agreements, undertakings, security instruments, certificates,
documents, legal opinions, participation agreements and intercreditor
agreements, and all amendments, modifications, renewals, extensions,
rearrangements, and substitutions with respect to any of the foregoing.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
3
 

--------------------------------------------------------------------------------

 
 


          "Credit File" means all Credit Documents and all other credit,
collateral, or insurance documents in the possession or custody of the Assuming
Institution, or any of its Subsidiaries or Affiliates, relating to an Asset or a
Loan included in a Put Notice, or copies of any thereof.
 
          “Data Processing Equipment” means any equipment, computer hardware, or
computer software (and the lease or licensing agreements related thereto) other
than Personal Computers, owned or leased by the Failed Bank at Bank Closing,
which is, was, or could have been used by the Failed Bank in connection with
data processing activities.
 
          "Deposit" means a deposit as defined in 12 U.S.C. Section 1813(l),
including without limitation, outstanding cashier's checks and other official
checks and all uncollected items included in the depositors' balances and
credited on the books and records of the Failed Bank; provided, that the term
"Deposit" shall not include all or any portion of those deposit balances which,
in the discretion of the Receiver or the Corporation, (i) may be required to
satisfy it for any liquidated or contingent liability of any depositor arising
from an unauthorized or unlawful transaction, or (ii) may be needed to provide
payment of any liability of any depositor to the Failed Bank or the Receiver,
including the liability of any depositor as a director or officer of the Failed
Bank, whether or not the amount of the liability is or can be determined as of
Bank Closing.
 
          "Deposit Secured Loan" means a loan in which the only collateral
securing the loan is Assumed Deposits or deposits at other insured depository
institutions.
 
          “Electronically Stored Information” means any system backup tapes, any
electronic mail (whether on an exchange or other similar system), any data on
personal computers and any data on server hard drives.
 
          "Failed Bank Advances" means the total sums paid by the Failed Bank to
(i) protect its lien position, (ii) pay ad valorem taxes and hazard insurance,
and (iii) pay credit life insurance, accident and health insurance, and vendor's
single interest insurance.
 
          "Fair Market Value" means (i)(a) “Market Value” as defined in the
regulation prescribing the standards for real estate appraisals used in
federally related transactions, 12 C.F.R. § 323.2(g), and accordingly shall mean
the most probable price which a property should bring in a competitive and open
market under all conditions requisite to a fair sale, the buyer and seller each
acting prudently and knowledgeably, and assuming the price is not affected by
undue stimulus. Implicit in this definition is the consummation of a sale as of
a specified date and the passing of title from seller to buyer under conditions
whereby:
 
(1) Buyer and seller are typically motivated;
(2) Both parties are well informed or well advised, and acting in what they
consider their own best interests;
(3) A reasonable time is allowed for exposure in the open market;
(4) Payment is made in terms of cash in U.S. dollars or in terms of financial
arrangements comparable thereto; and
(5) The price represents the normal consideration for the property sold
unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale;
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
4
 

--------------------------------------------------------------------------------

 
 


as determined as of Bank Closing by an appraiser chosen by the Assuming
Institution from a list of acceptable appraisers provided by the Receiver; any
costs and fees associated with such determination shall be shared equally by the
Receiver and the Assuming Institution, and (b) which, with respect to Bank
Premises (to the extent, if any, that Bank Premises are purchased utilizing this
valuation method), shall be determined not later than sixty (60) days after Bank
Closing by an appraiser selected by the Receiver and the Assuming Institution
within seven (7) days after Bank Closing; or (ii) with respect to property other
than Bank Premises purchased utilizing this valuation method, the price
therefore as established by the Receiver and agreed to by the Assuming
Institution, or in the absence of such agreement, as determined in accordance
with clause (i)(a) above.
 
          "Fixtures" means those leasehold improvements, additions, alterations
and installations constituting all or a part of Bank Premises and which were
acquired, added, built, installed or purchased at the expense of the Failed
Bank, regardless of the holder of legal title thereto as of Bank Closing.
 
          "Furniture and Equipment" means the furniture and equipment (other
than Safe Deposit Boxes, motor vehicles, Personal Computers, and Data Processing
Equipment), leased or owned by the Failed Bank and reflected on the books of the
Failed Bank as of Bank Closing and located on or at Bank Premises, including
without limitation automated teller machines, carpeting, furniture, office
machinery, shelving, office supplies, telephone, surveillance and security
systems, ancillary equipment, and artwork. Furniture and equipment located at a
storage facility not adjacent to a Bank Premises are excluded from this
definition.
 
          "Indemnitees" means, except as provided in paragraph (11) of Section
12.1(b), (i) the Assuming Institution, (ii) the Subsidiaries and Affiliates of
the Assuming Institution other than any Subsidiaries or Affiliates of the Failed
Bank that are or become Subsidiaries or Affiliates of the Assuming Institution,
and (iii) the directors, officers, employees and agents of the Assuming
Institution and its Subsidiaries and Affiliates who are not also present or
former directors, officers, employees or agents of the Failed Bank or of any
Subsidiary or Affiliate of the Failed Bank.
 
          "Information Package" means the most recent compilation of financial
and other data with respect to the Failed Bank, including any amendments or
supplements thereto, provided to the Assuming Institution by the Corporation on
the web site used by the Corporation to market the Failed Bank to potential
acquirers.
 
          "Initial Payment" means the payment made pursuant to Article VII
(based on the best information available as of the Bank Closing Date), the
amount of which shall be either (i) if the Bid Amount is positive, the aggregate
Book Value of the Liabilities Assumed minus the sum of the aggregate purchase
price of the Assets and assets purchased and the positive Bid Amount, or (ii) if
the Bid Amount is negative, the sum of the aggregate Book Value of the
Liabilities Assumed and the negative Bid Amount minus the aggregate purchase
price of the Assets and assets purchased. The Initial Payment shall be payable
by the Corporation to the Assuming Institution if (i) the Liabilities Assumed
are greater than the sum of the positive Bid Amount and the Assets and assets
purchased, or if (ii) the sum of the Liabilities Assumed and the negative Bid
Amount are greater than the Assets and assets purchased. The Initial Payment
shall be payable by the Assuming Institution to the Corporation if (i) the
Liabilities Assumed are less than the sum of the positive Bid Amount and the
Assets and assets purchased, or if (ii) the sum of the Liabilities Assumed and
the negative Bid Amount is less than the Assets and assets purchased. Such
Initial Payment shall be subject to adjustment as provided in Article VIII.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
5
 

--------------------------------------------------------------------------------

 
 


          "Legal Balance" means the amount of indebtedness legally owed by an
Obligor with respect to a Loan, including principal and accrued and unpaid
interest, late fees, attorneys' fees and expenses, taxes, insurance premiums,
and similar charges, if any.
 
          "Liabilities Assumed" has the meaning provided in Section 2.1.
 
          "Lien" means any mortgage, lien, pledge, charge, assignment for
security purposes, security interest, or encumbrance of any kind with respect to
an Asset, including any conditional sale agreement or capital lease or other
title retention agreement relating to such Asset.
 
          "Loans" means all of the following owed to or held by the Failed Bank
as of Bank Closing:
 
          (i) loans (including loans which have been charged off the Accounting
Records of the Failed Bank in whole or in part prior to and including the Bid
Valuation Date), participation agreements, interests in participations,
overdrafts of customers (including but not limited to overdrafts made pursuant
to an overdraft protection plan or similar extensions of credit in connection
with a deposit account), revolving commercial lines of credit, home equity lines
of credit, Commitments, United States and/or State-guaranteed student loans, and
lease financing contracts;
 
          (ii) all Liens, rights (including rights of set-off), remedies,
powers, privileges, demands, claims, priorities, equities and benefits owned or
held by, or accruing or to accrue to or for the benefit of, the holder of the
obligations or instruments referred to in clause (i) above, including but not
limited to those arising under or based upon Credit Documents, casualty
insurance policies and binders, standby letters of credit, mortgagee title
insurance policies and binders, payment bonds and performance bonds at any time
and from time to time existing with respect to any of the obligations or
instruments referred to in clause (i) above; and
 
          (iii) all amendments, modifications, renewals, extensions,
refinancings, and refundings of or for any of the foregoing.
 
          "Obligor" means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly, or severally.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
6
 

--------------------------------------------------------------------------------

 
 


          "Other Real Estate" means all interests in real estate (other than
Bank Premises and Fixtures), including but not limited to mineral rights,
leasehold rights, condominium and cooperative interests, air rights and
development rights that are owned by the Failed Bank.
 
          "Payment Date" means the first Business Day after the Bank Closing
Date.
 
          "Person" means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
or government or any agency or political subdivision thereof, excluding the
Corporation.
 
          “Personal Computer(s)” means computers based on a microprocessor
generally designed to be used by one person at a time and which usually store
informational data on that computer’s internal hard drive or attached
peripheral. A personal computer can be found in various configurations such as
laptops, net books, and desktops.
 
          "Primary Indemnitor" means any Person (other than the Assuming
Institution or any of its Affiliates) who is obligated to indemnify or insure,
or otherwise make payments (including payments on account of claims made
against) to or on behalf of any Person in connection with the claims covered
under Article XII, including without limitation any insurer issuing any
directors and officers liability policy or any Person issuing a financial
institution bond or banker's blanket bond.
 
          “Pro forma” means producing a balance sheet that reflects a reasonably
accurate financial statement of the Failed bank through the date of closing. The
pro forma financial statements serve as a basis for the opening entries of both
the Assuming Institution and the Receiver.
 
          "Put Date" has the meaning provided in Section 3.4.
 
          "Put Notice" has the meaning provided in Section 3.4.
 
          "Qualified Financial Contract" means a qualified financial contract as
defined in 12 U.S.C. Section 1821(e)(8)(D).
 
          "Record" means any document, microfiche, microfilm and Electronically
Stored Information (including but not limited to magnetic tape, disc storage,
card forms and printed copy) of the Failed Bank generated or maintained by the
Failed Bank that is owned by or in the possession of the Receiver at Bank
Closing.
 
          "Related Liability" with respect to any Asset means any liability
existing and reflected on the Accounting Records of the Failed Bank as of Bank
Closing for (i) indebtedness secured by mortgages, deeds of trust, chattel
mortgages, security interests or other liens on or affecting such Asset, (ii) ad
valorem taxes applicable to such Asset, and (iii) any other obligation
determined by the Receiver to be directly related to such Asset.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
7
 

--------------------------------------------------------------------------------

 
 


          "Related Liability Amount" with respect to any Related Liability on
the books of the Assuming Institution, means the amount of such Related
Liability as stated on the Accounting Records of the Assuming Institution (as
maintained in accordance with generally accepted accounting principles) as of
the date as of which the Related Liability Amount is being determined. With
respect to a liability that relates to more than one asset, the amount of such
Related Liability shall be allocated among such assets for the purpose of
determining the Related Liability Amount with respect to any one of such assets.
Such allocation shall be made by specific allocation, where determinable, and
otherwise shall be pro rata based upon the dollar amount of such assets stated
on the Accounting Records of the entity that owns such asset.
 
          "Repurchase Price" means, with respect to any Loan, first taking the
Book Value of the Asset at Bank Closing and either subtracting the Asset
discount or adding the Asset premium, and subsequently adjusting that total by
(i) adding any advances and interest on such Loan after Bank Closing, (ii)
subtracting the total amount received by the Assuming Institution for such Loan
after Bank Closing, regardless of how applied, and (iii) adding total
disbursements of principal made by Receiver not otherwise included in the Book
Value.
 
          "Safe Deposit Boxes" means the safe deposit boxes of the Failed Bank,
if any, including the removable safe deposit boxes and safe deposit stacks in
the Failed Bank's vault(s), all rights and benefits under rental agreements with
respect to such safe deposit boxes, and all keys and combinations thereto.
 
          "Settlement Date" means the first Business Day immediately prior to
the day which is three hundred sixty-five (365) days after Bank Closing, or such
other date prior thereto as may be agreed upon by the Receiver and the Assuming
Institution. The Receiver, in its discretion, may extend the Settlement Date.
 
          "Settlement Interest Rate" means, for the first calendar quarter or
portion thereof during which interest accrues, the rate determined by the
Receiver to be equal to the Investment Rate on twenty-six (26)-week United
States Treasury Bills as published the week of Bank Closing by the United States
Treasury on the TreasuryDirect.gov website; provided, that if no such Investment
Rate is published the week of Bank Closing, the Investment Rate for such
Treasury Bills most recently published by the United States Treasury on
TreasuryDirect.gov prior to Bank Closing shall be used. Thereafter, the rate
shall be adjusted to the rate determined by the Receiver to be equal to the
Investment Rate on such Treasury Bills in effect as of the first day of each
succeeding calendar quarter during which interest accrues as published by The
United States Treasury on the TreasuryDirect.gov website.
 
          "Shared-Loss Securities" means those securities and other assets
listed on Schedule 4.15C.
 
          "Subsidiary" has the meaning set forth in Section 3(w)(4) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(w)(4), as amended.
 

Module 1 – Whole Bank w/ Loss Share – P&A Legacy Bank Version 2.11B Scottsdale,
Arizona October 8, 2010  

 
8
 

--------------------------------------------------------------------------------

 
 

ARTICLE II
ASSUMPTION OF LIABILITIES
 
     2.1 Liabilities Assumed by Assuming Institution. The Assuming Institution
expressly assumes at Book Value (subject to adjustment pursuant to Article VIII)
and agrees to pay, perform, and discharge all of the following liabilities of
the Failed Bank as of Bank Closing, except as otherwise provided in this
Agreement (such liabilities referred to as "Liabilities Assumed"):
 
(a) Assumed Deposits, except those Deposits specifically listed on Schedule
2.1(a); provided, that as to any Deposits of public money which are Assumed
Deposits, the Assuming Institution agrees to properly secure such Deposits with
such Assets as appropriate which, prior to Bank Closing, were pledged as
security by the Failed Bank, or with assets of the Assuming Institution, if such
securing Assets, if any, are insufficient to properly secure such Deposits;
 
(b) liabilities for indebtedness secured by mortgages, deeds of trust, chattel
mortgages, security interests or other liens on or affecting any Assets, if any;
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;
 
(c) all borrowings from, and obligations and indebtedness to, Federal Reserve
Banks and Federal Home Loan Banks, if any, whether currently owed, or
conditional or not yet matured, including but not limited to, if applicable, (i)
advances, including principal, interest, and any prepayment fees, costs and
expenses; (ii) letters of credit, including any reimbursement obligations; (iii)
acquired member assets programs, including representations, warranties, credit
enhancement obligations and servicing obligations; (iv) affordable housing
programs, including retention agreements and other contracts and monitoring
obligations; (v) swaps and other derivatives; and (vi) safekeeping and custody
agreements, provided, that the assumption of any liability pursuant to this
paragraph shall be limited to the market value of the assets securing such
liability as determined by the Receiver; and overdrafts, debit balances, service
charges, reclamations and adjustments to accounts with the Federal Reserve Banks
as reflected on the books and records of any such Federal Reserve Bank within
ninety (90) days after the Bank Closing Date, if any;
 
(d) ad valorem taxes applicable to any Asset, if any; provided, that the
assumption of any ad valorem taxes pursuant to this paragraph shall be limited
to an amount equal to the market value of the Asset to which such taxes apply as
determined by the Receiver;
 
(e) liabilities, if any, for federal funds purchased, repurchase agreements and
overdrafts in accounts maintained with other depository institutions (including
any accrued and unpaid interest thereon computed to and including Bank Closing);
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
9
 

--------------------------------------------------------------------------------

 
 

(f) United States Treasury tax and loan note option accounts, if any;
 
(g) liabilities for any acceptance or commercial letter of credit provided, that
the assumption of any liability pursuant to this paragraph shall be limited to
the market value of the Assets securing such liability as determined by the
Receiver;
 
(h) liabilities for any "standby letters of credit" as defined in 12 C.F.R.
Section 337.2(a) issued on the behalf of any Obligor of a Loan acquired
hereunder by the Assuming Institution, but excluding any other standby letters
of credit;
 
(i) duties and obligations assumed pursuant to this Agreement including without
limitation those relating to the Failed Bank's Records, credit card business,
debit card business, stored value and gift card business, overdraft protection
plans, safe deposit business, safekeeping business, or trust business, if any;
and
 
(j) liabilities, if any, for Commitments;
 
(k) liabilities, if any, for amounts owed to any Subsidiary of the Failed Bank
acquired under Section 3.1;
 
(l) liabilities, if any, with respect to Qualified Financial Contracts;
 
(m) liabilities, if any, under any contract pursuant to which mortgage servicing
is provided to the Failed Bank by others; and
 
(n) all asset-related offensive litigation liabilities and all asset-related
defensive litigation liabilities, but only to the extent such liabilities relate
to assets subject to a shared-loss agreement, and provided that all other
defensive litigation and any class actions with respect to credit card business
are retained by the Receiver.
 
     2.2 Interest on Deposit Liabilities. The Assuming Institution agrees that,
from and after Bank Closing, it will accrue and pay interest on Deposit
liabilities assumed pursuant to Section 2.1 at a rate(s) it shall determine;
provided, that for non-transaction Deposit liabilities such rate(s) shall not be
less than the lowest rate offered by the Assuming Institution to its depositors
for non-transaction deposit accounts. The Assuming Institution shall permit each
depositor to withdraw, without penalty for early withdrawal, all or any portion
of such depositor's Deposit, whether or not the Assuming Institution elects to
pay interest in accordance with any deposit agreement formerly existing between
the Failed Bank and such depositor; and further provided, that if such Deposit
has been pledged to secure an obligation of the depositor or other party, any
withdrawal thereof shall be subject to the terms of the agreement governing such
pledge. The Assuming Institution shall give notice to such depositors as
provided in Section 5.3 of the rate(s) of interest which it has determined to
pay and of such withdrawal rights.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
10



--------------------------------------------------------------------------------

 
 


     2.3 Unclaimed Deposits. Fifteen (15) months following the Bank Closing
Date, the Assuming Institution will provide the Receiver a listing of all
deposit accounts, including the type of account, not claimed by the depositor.
The Receiver will review the list and authorize the Assuming Institution to act
on behalf of the Receiver to send a “Final Legal Notice” in a form substantially
similar to Exhibit 2.3A to the owner(s) of the unclaimed deposits reminding them
of the need to claim or arrange to continue their account(s) with the Assuming
Institution. The Assuming Institution will send the “Final Legal Notice” to the
depositors within thirty (30) days following notification of the Receiver’s
authorization. The Assuming Institution will prepare an Affidavit of Mailing and
will forward the Affidavit of Mailing to the Receiver after mailing out the
“Final Legal Notice” in a form substantially similar to Exhibit 2.3B to the
owner(s) of unclaimed deposit accounts.
 
     If, within eighteen (18) months after Bank Closing, any depositor of the
Failed Bank does not claim or arrange to continue such depositor’s Deposit
assumed pursuant to Section 2.1 at the Assuming Institution, the Assuming
Institution shall, within fifteen (15) Business Days after the end of such
eighteen (18) month period, (i) refund to the Receiver the full amount of each
such deposit (without reduction for service charges), (ii) provide to the
Receiver a schedule of all such refunded Deposits in such form as may be
prescribed by the Receiver, and (iii) assign, transfer, convey, and deliver to
the Receiver, all right, title, and interest of the Assuming Institution in and
to the Records previously transferred to the Assuming Institution and other
records generated or maintained by the Assuming Institution pertaining to such
Deposits. During such eighteen (18) month period, at the request of the
Receiver, the Assuming Institution promptly shall provide to the Receiver
schedules of unclaimed deposits in such form as may be prescribed by the
Receiver.
 
     2.4 Employee Plans. Except as provided in Section 4.12, the Assuming
Institution shall have no liabilities, obligations or responsibilities under the
Failed Bank's health care, bonus, vacation, pension, profit sharing, deferred
compensation, 401K or stock purchase plans or similar plans, if any, unless the
Receiver and the Assuming Institution agree otherwise subsequent to the date of
this Agreement.
 
ARTICLE III
PURCHASE OF ASSETS
 
     3.1 Assets Purchased by Assuming Institution. With the exception of certain
assets expressly excluded in Sections 3.5 and 3.6, the Assuming Institution
hereby purchases from the Receiver, and the Receiver hereby sells, assigns,
transfers, conveys, and delivers to the Assuming Institution, all right, title,
and interest of the Receiver in and to all of the assets (real, personal and
mixed, wherever located and however acquired) including all subsidiaries, joint
ventures, partnerships, and any and all other business combinations or
arrangements, whether active, inactive, dissolved or terminated, of the Failed
Bank whether or not reflected on the books of the Failed Bank as of Bank
Closing. Assets are purchased hereunder by the Assuming Institution subject to
all liabilities for indebtedness collateralized by Liens affecting such Assets
to the extent provided in Section 2.1.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
11
 

--------------------------------------------------------------------------------

 
 

     3.2 Asset Purchase Price.
 
     (a) All Assets and assets of the Failed Bank subject to an option to
purchase by the Assuming Institution shall be purchased for the amount, or the
amount resulting from the method specified for determining the amount, as
specified on Schedule 3.2, except as otherwise may be provided herein. Any
Asset, asset of the Failed Bank subject to an option to purchase or other asset
purchased for which no purchase price is specified on Schedule 3.2 or otherwise
herein shall be purchased at its Book Value. Loans or other assets charged off
the Accounting Records of the Failed Bank before the Bid Valuation Date shall be
purchased at a price of zero.
 
     (b) The purchase price for securities (other than the capital stock of any
Acquired Subsidiary, Shared-Loss Securities, and FHLB stock) purchased under
Section 3.1 by the Assuming Institution shall be the market value thereof as of
Bank Closing, which market value shall be (i) the market price for each such
security quoted at the close of the trading day effective on Bank Closing as
published electronically by Bloomberg, L.P., or alternatively, at the discretion
of the Receiver, IDC/Financial Times (FT) Interactive Data; (ii) provided, that
if such market price is not available for any such security, the Assuming
Institution will submit a bid for each such security within three days of
notification/bid request by the Receiver (unless a different time period is
agreed to by the Assuming Institution and the Receiver) and the Receiver, in its
sole discretion will accept or reject each such bid; and (iii) further provided
in the absence of an acceptable bid from the Assuming Institution, each such
security shall not pass to the Assuming Institution and shall be deemed to be an
excluded asset hereunder.
 
     (c) Qualified Financial Contracts shall be purchased at market value
determined in accordance with the terms of Exhibit 3.2(c). Any costs associated
with such valuation shall be shared equally by the Receiver and the Assuming
Institution.
 
     3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE
CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS,
PURCHASED BY THE ASSUMING INSTITUTION UNDER THIS AGREEMENT SHALL BE MADE, AS
NECESSARY, BY RECEIVER'S DEED OR RECEIVER'S BILL OF SALE, "AS IS", "WHERE IS",
WITHOUT RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS,
EXPRESS OR IMPLIED, WITH RESPECT TO TITLE, ENFORCEABILITY, COLLECTIBILITY,
DOCUMENTATION OR FREEDOM FROM LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART), OR
ANY OTHER MATTERS.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
12
 

--------------------------------------------------------------------------------

 
 

     3.4 Puts of Assets to the Receiver.
 
     (a) Puts Within 30 Days After Bank Closing. During the thirty (30)-day
period following Bank Closing and only during such period (which thirty (30)-day
period may be extended in writing in the sole absolute discretion of the
Receiver for any Loan), in accordance with this Section 3.4, the Assuming
Institution shall be entitled to require the Receiver to purchase any Deposit
Secured Loan transferred to the Assuming Institution pursuant to Section 3.1
which is not fully secured by Assumed Deposits or deposits at other insured
depository institutions due to either insufficient Assumed Deposit or deposit
collateral or deficient documentation regarding such collateral; provided with
regard to any Deposit Secured Loan secured by an Assumed Deposit, no such
purchase may be required until any Deposit setoff determination, whether
voluntary or involuntary, has been made; and, at the end of the thirty (30)-day
period following Bank Closing and at that time only, in accordance with this
Section 3.4, the Assuming Institution shall be entitled to require the Receiver
to purchase any remaining overdraft transferred to the Assuming Institution
pursuant to 3.1 which both was made after the Bid Valuation Date and was not
made pursuant to an overdraft protection plan or similar extension of credit.
 
Notwithstanding the foregoing, the Assuming Institution shall not have the right
to require the Receiver to purchase any Loan if (i) the Obligor with respect to
such Loan is an Acquired Subsidiary, or (ii) the Assuming Institution has:
 

  (A)   made any advance in accordance with the terms of a Commitment or
otherwise with respect to such Loan;       (B)   taken any action that increased
the amount of a Related Liability with respect to such Loan over the amount of
such liability immediately prior to the time of such action;       (C)   created
or permitted to be created any Lien on such Loan which secures indebtedness for
money borrowed or which constitutes a conditional sales agreement, capital lease
or other title retention agreement;       (D)   entered into, agreed to make,
grant or permit, or made, granted or permitted any modification or amendment to,
any waiver or extension with respect to, or any renewal, refinancing or
refunding of, such Loan or related Credit Documents or collateral, including,
without limitation, any act or omission which diminished such collateral; or    
           (E)       sold, assigned or transferred all or a portion of such Loan
to a third party (whether with or without recourse).


Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
13
 

--------------------------------------------------------------------------------

 
 

The Assuming Institution shall transfer all such Assets to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Institution with respect to
any such Asset, as provided in Section 12.4.
 
     (b) Puts Prior to the Settlement Date. During the period from the Bank
Closing Date to and including the Business Day immediately preceding the
Settlement Date, the Assuming Institution shall be entitled to require the
Receiver to purchase any Asset which the Assuming Institution can establish is
evidenced by forged or stolen instruments as of the Bank Closing Date; provided,
that, the Assuming Institution shall not have the right to require the Receiver
to purchase any such Asset with respect to which the Assuming Institution has
taken any action referred to in Section 3.4(a)(ii) with respect to such Asset.
The Assuming Institution shall transfer all such Assets to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Institution with respect to
any such Asset, as provided in Section 12.4.
 
     (c) Notices to the Receiver. In the event that the Assuming Institution
elects to require the Receiver to purchase one or more Assets, the Assuming
Institution shall deliver to the Receiver a notice (a "Put Notice") which shall
include:
 

  (i)   a list of all Assets that the Assuming Institution requires the Receiver
to purchase;       (ii)   a list of all Related Liabilities with respect to the
Assets identified pursuant to (i) above; and                (iii)       a
statement of the estimated Repurchase Price of each Asset identified pursuant to
(i) above as of the applicable Put Date.

 
Such notice shall be in the form prescribed by the Receiver or such other form
to which the Receiver shall consent. As provided in Section 9.6, the Assuming
Institution shall deliver to the Receiver such documents, Credit Files and such
additional information relating to the subject matter of the Put Notice as the
Receiver may request and shall provide to the Receiver full access to all other
relevant books and records.
 
     (d) Purchase by Receiver. The Receiver shall purchase Assets that are
specified in the Put Notice and shall assume Related Liabilities with respect to
such Assets, and the transfer of such Assets and Related Liabilities shall be
effective as of a date determined by the Receiver which date shall not be later
than thirty (30) days after receipt by the Receiver of the Put Notice (the "Put
Date").
 
     (e) Purchase Price and Payment Date. Each Asset purchased by the Receiver
pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Asset less the Related Liability Amount applicable to
such Asset, in each case determined as of the applicable Put Date. If the
difference between such Repurchase Price and such Related Liability Amount is
positive, then the Receiver shall pay to the Assuming Institution the amount of
such difference; if the difference between such amounts is negative, then the
Assuming Institution shall pay to the Receiver the amount of such difference.
The Assuming Institution or the Receiver, as the case may be, shall pay the
purchase price determined pursuant to this Section 3.4(d) not later than the
twentieth (20th) Business Day following the applicable Put Date, together with
interest on such amount at the Settlement Interest Rate for the period from and
including such Put Date to and including the day preceding the date upon which
payment is made.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
14
 

--------------------------------------------------------------------------------

 
 

     (f) Servicing. The Assuming Institution shall administer and manage any
Asset subject to purchase by the Receiver in accordance with usual and prudent
banking standards and business practices until such time as such Asset is
purchased by the Receiver.
 
     (g) Reversals. In the event that the Receiver purchases an Asset (and
assumes the Related Liability) that it is not required to purchase pursuant to
this Section 3.4, the Assuming Institution shall repurchase such Asset (and
assume such Related Liability) from the Receiver at a price computed so as to
achieve the same economic result as would apply if the Receiver had never
purchased such Asset pursuant to this Section 3.4.
 
     3.5 Assets Not Purchased by Assuming Institution. The Assuming Institution
does not purchase, acquire or assume, or (except as otherwise expressly provided
in this Agreement) obtain an option to purchase, acquire or assume under this
Agreement:
 
     (a) any financial institution bonds, banker's blanket bonds, or public
liability, fire, extended coverage insurance policy, bank owned life insurance
or any other insurance policy of the Failed Bank, or premium refund, unearned
premium derived from cancellation, or any proceeds payable with respect to any
of the foregoing;
 
     (b) any interest, right, action, claim, or judgment against (i) any
officer, director, employee, accountant, attorney, or any other Person employed
or retained by the Failed Bank or any Subsidiary of the Failed Bank on or prior
to Bank Closing arising out of any act or omission of such Person in such
capacity, (ii) any underwriter of financial institution bonds, banker's blanket
bonds or any other insurance policy of the Failed Bank, (iii) any shareholder or
holding company of the Failed Bank, or (iv) any other Person whose action or
inaction may be related to any loss (exclusive of any loss resulting from such
Person's failure to pay on a Loan made by the Failed Bank) incurred by the
Failed Bank; provided, that for the purposes hereof, the acts, omissions or
other events giving rise to any such claim shall have occurred on or before Bank
Closing, regardless of when any such claim is discovered and regardless of
whether any such claim is made with respect to a financial institution bond,
banker's blanket bond, or any other insurance policy of the Failed Bank in force
as of Bank Closing;
 
     (c) prepaid regulatory assessments of the Failed Bank, if any;
 
     (d) legal or equitable interests in tax receivables of the Failed Bank, if
any, including any claims arising as a result of the Failed Bank having entered
into any agreement or otherwise being joined with another Person with respect to
the filing of tax returns or the payment of taxes;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
15
 

--------------------------------------------------------------------------------

 
 

     (e) amounts reflected on the Accounting Records of the Failed Bank as of
Bank Closing as a general or specific loss reserve or contingency account, if
any;
 
     (f) leased or owned Bank Premises and leased or owned Furniture and
Equipment and Fixtures and Data Processing Equipment located on leased or owned
Bank Premises, if any; provided, that the Assuming Institution does obtain an
option under Section 4.6, Section 4.7 or Section 4.8, as the case may be, with
respect thereto;
 
     (g) owned Bank Premises which the Receiver, in its discretion, determines
may contain environmentally hazardous substances;
 
     (h) any "goodwill," as such term is defined in the instructions to the
report of condition prepared by banks examined by the Corporation in accordance
with 12 C.F.R. Section 304.3, and other intangibles (other than intellectual
property);
 
     (i) any criminal restitution or forfeiture orders issued in favor of the
Failed Bank;
 
     (j) reserved;
 
     (k) assets essential to the Receiver in accordance with Section 3.6;
 
     (l) the securities listed on the attached Schedule 3.5(l);
 
     (m) reserved;
 
     (n) prepaid accounts associated with any contract or agreement that the
Assuming Institution either does not directly assume pursuant to the terms of
this Agreement nor has an option to assume under Section 4.8;
 
     (o) except with respect to any Federal Home Loan Bank, any contract
pursuant to which the Failed Bank provides mortgage servicing for others; and
 
     (p) loans described on Schedule 3.5(p).
 
     3.6 Retention or Repurchase of Assets Essential to Receiver.
 
     (a) The Receiver may refuse to sell to the Assuming Institution, or the
Assuming Institution agrees, at the request of the Receiver set forth in a
written notice to the Assuming Institution, to assign, transfer, convey, and
deliver to the Receiver all of the Assuming Institution's right, title and
interest in and to, any Asset or asset essential to the Receiver as determined
by the Receiver in its discretion (together with all Credit Documents evidencing
or pertaining thereto), which may include any Asset or asset that the Receiver
determines to be:
 

               (i)       made to an officer, director, or other Person engaging
in the affairs of the Failed Bank, its Subsidiaries or Affiliates or any related
entities of any of the foregoing;

 


Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
16



--------------------------------------------------------------------------------

 
 



  (ii)   the subject of any investigation relating to any claim with respect to
any item described in Section 3.5(a) or (b), or the subject of, or potentially
the subject of, any legal proceedings;       (iii)   made to a Person who is an
Obligor on a loan owned by the Receiver or the Corporation in its corporate
capacity or its capacity as receiver of any institution;       (iv)   secured by
collateral which also secures any asset owned by the Receiver; or        
           (v)       related to any asset of the Failed Bank not purchased by
the Assuming Institution under this Article III or any liability of the Failed
Bank not assumed by the Assuming Institution under Article II.

 
     (b) Each such Asset or asset purchased by the Receiver shall be purchased
at a price equal to the Repurchase Price thereof less the Related Liability
Amount with respect to any Related Liabilities related to such Asset or asset,
in each case determined as of the date of the notice provided by the Receiver
pursuant to Section 3.6(a). The Receiver shall pay the Assuming Institution not
later than the twentieth (20th) Business Day following receipt of related Credit
Documents and Credit Files together with interest on such amount at the
Settlement Interest Rate for the period from and including the date of receipt
of such documents to and including the day preceding the day on which payment is
made. The Assuming Institution agrees to administer and manage each such Asset
or asset in accordance with usual and prudent banking standards and business
practices until each such Asset or asset is purchased by the Receiver. All
transfers with respect to Asset or assets under this Section 3.6 shall be made
as provided in Section 9.6. The Assuming Institution shall transfer all such
Asset or assets and Related Liabilities to the Receiver without recourse, and
shall indemnify the Receiver against any and all claims of any Person claiming
by, through or under the Assuming Institution with respect to any such Asset or
asset, as provided in Section 12.4.
 
     3.7 Receiver’s Offer to Sell Withheld Loans. For the period of 30 days
commencing the day after the Bank Closing Date, the Receiver may sell, in its
sole discretion, and the Assuming Institution, may purchase, in its sole
discretion, at Book Value as of the Bank Closing Date, any Loans initially
withheld from sale to the Assuming Institution pursuant to Sections 3.5 or 3.6
of this Agreement. Except for the sales price, Loans sold under this section
will be treated as if initially sold under Section 3.1 of this Agreement, and
will be subject to all relevant terms of this Agreement as similarly situated
Loans sold and transferred pursuant to this Agreement, provided that, no Loan
shall be a Shared Loss Loan pursuant to the Shared Loss Agreements as defined in
Section 4.15 hereof if it does not meet the definition of Shared Loss Loan in
the applicable Shared Loss Agreement. Payment for Loans sold under this section
will be handled through the Settlement process.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
17
 

--------------------------------------------------------------------------------

 
 


ARTICLE IV
ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS
 
     The Assuming Institution agrees with the Receiver and the Corporation as
follows:
 
     4.1 Continuation of Banking Business. For the period commencing the first
banking Business Day after Bank Closing and ending no earlier than the first
anniversary of Bank Closing, the Assuming Institution will provide full service
banking in the trade area of the Failed Bank. Thereafter, the Assuming
Institution may cease providing such banking services in the trade area of the
Failed Bank, provided the Assuming Institution has received all necessary
regulatory approvals. At the option of the Assuming Institution, such banking
services may be provided at any or all of the Bank Premises, or at other
premises within such trade area. The trade area shall be determined by the
Receiver. For the avoidance of doubt, the foregoing shall not restrict the
Assuming Institution from opening, closing or selling branches upon receipt of
the necessary regulatory approvals, if the Assuming Institution or its
successors continue to provide banking services in the trade area. Assuming
Institution will pay to the Receiver, upon the sale of a branch or branches
within the year following the date of this agreement, fifty percent (50%) of any
franchise premium in excess of the franchise premium paid by the Assuming
Institution with respect to such branch or branches.
 
     4.2 Agreement with Respect to Credit Card Business. The Assuming
Institution agrees to honor and perform, from and after Bank Closing, all duties
and obligations with respect to the Failed Bank's credit card business
(including issuer or merchant acquirer) debit card business, stored value and
gift card business, and/or processing related to credit cards, if any, and
assumes all outstanding extensions of credit or balances with respect to these
lines of business.
 
     4.3 Agreement with Respect to Safe Deposit Business. The Assuming
Institution assumes and agrees to discharge, from and after Bank Closing, in the
usual course of conducting a banking business, the duties and obligations of the
Failed Bank with respect to all Safe Deposit Boxes, if any, of the Failed Bank
and to maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefore paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Institution may relocate the Safe Deposit Boxes of
the Failed Bank to any office of the Assuming Institution located in the trade
area of the Failed Bank. The Safe Deposit Boxes shall be located and maintained
in the trade area of the Failed Bank for a minimum of one year from Bank
Closing. The trade area shall be determined by the Receiver. Fees related to the
safe deposit business earned prior to the Bank Closing Date shall be for the
benefit of the Receiver and fees earned after the Bank Closing Date shall be for
the benefit of the Assuming Institution.
 
     4.4 Agreement with Respect to Safekeeping Business. The Receiver transfers,
conveys and delivers to the Assuming Institution and the Assuming Institution
accepts all securities and other items, if any, held by the Failed Bank in
safekeeping for its customers as of Bank Closing. The Assuming Institution
assumes and agrees to honor and discharge, from and after Bank Closing, the
duties and obligations of the Failed Bank with respect to such securities and
items held in safekeeping. The Assuming Institution shall be entitled to all
rights and benefits heretofore accrued or hereafter accruing with respect
thereto. The Assuming Institution shall provide to the Receiver written
verification of all assets held by the Failed Bank for safekeeping within sixty
(60) days after Bank Closing. The assets held for safekeeping by the Failed Bank
shall be held and maintained by the Assuming Institution in the trade area of
the Failed Bank for a minimum of one year from Bank Closing. At the option of
the Assuming Institution, the safekeeping business may be provided at any or all
of the Bank Premises, or at other premises within such trade area. The trade
area shall be determined by the Receiver. Fees related to the safekeeping
business earned prior to the Bank Closing Date shall be for the benefit of the
Receiver and fees earned after the Bank Closing Date shall be for the benefit of
the Assuming Institution.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
18
 

--------------------------------------------------------------------------------

 
 

     4.5 Agreement with Respect to Trust Business.
 
     (a) The Assuming Institution shall, without further transfer, substitution,
act or deed, to the full extent permitted by law, succeed to the rights,
obligations, properties, assets, investments, deposits, agreements, and trusts
of the Failed Bank under trusts, executorships, administrations, guardianships,
and agencies, and other fiduciary or representative capacities, all to the same
extent as though the Assuming Institution had assumed the same from the Failed
Bank prior to Bank Closing; provided, that any liability based on the
misfeasance, malfeasance or nonfeasance of the Failed Bank, its directors,
officers, employees or agents with respect to the trust business is not assumed
hereunder.
 
     (b) The Assuming Institution shall, to the full extent permitted by law,
succeed to, and be entitled to take and execute, the appointment to all
executorships, trusteeships, guardianships and other fiduciary or representative
capacities to which the Failed Bank is or may be named in wills, whenever
probated, or to which the Failed Bank is or may be named or appointed by any
other instrument.
 
     (c) In the event additional proceedings of any kind are necessary to
accomplish the transfer of such trust business, the Assuming Institution agrees
that, at its own expense, it will take whatever action is necessary to
accomplish such transfer. The Receiver agrees to use reasonable efforts to
assist the Assuming Institution in accomplishing such transfer.
 
     (d) The Assuming Institution shall provide to the Receiver written
verification of the assets held in connection with the Failed Bank's trust
business within sixty (60) days after Bank Closing.
 
     4.6 Agreement with Respect to Bank Premises.
 
     (a) Option to Purchase. Subject to Section 3.5, the Receiver hereby grants
to the Assuming Institution an exclusive option for the period of ninety (90)
days commencing the day after Bank Closing to purchase any or all owned Bank
Premises, including all Fixtures, Furniture and Equipment located on the Bank
Premises. The Assuming Institution shall give written notice to the Receiver
within the option period of its election to purchase or not to purchase any of
the owned Bank Premises. Any purchase of such premises shall be effective as of
the date of Bank Closing and such purchase shall be consummated as soon as
practicable thereafter, and in no event later than the Settlement Date. If the
Assuming Institution gives notice of its election not to purchase one or more of
the owned Bank Premises within seven (7) days of Bank Closing, then, not
withstanding any other provision of this Agreement to the contrary, the Assuming
Institution shall not be liable for any of the costs or fees associated with
appraisals for such Bank Premises and associated Fixtures, Furniture and
Equipment.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
19
 

--------------------------------------------------------------------------------

 
 

     (b) Option to Lease. The Receiver hereby grants to the Assuming Institution
an exclusive option for the period of ninety (90) days commencing the day after
Bank Closing to cause the Receiver to assign to the Assuming Institution any or
all leases for leased Bank Premises, if any, which have been continuously
occupied by the Assuming Institution from Bank Closing to the date it elects to
accept an assignment of the leases with respect thereto to the extent such
leases can be assigned; provided, that the exercise of this option with respect
to any lease must be as to all premises or other property subject to the lease.
If an assignment cannot be made of any such leases, the Receiver may, in its
discretion, enter into subleases with the Assuming Institution containing the
same terms and conditions provided under such existing leases for such leased
Bank Premises or other property. The Assuming Institution shall give notice to
the Receiver within the option period of its election to accept or not to accept
an assignment of any or all leases (or enter into subleases or new leases in
lieu thereof). The Assuming Institution agrees to assume all leases assigned (or
enter into subleases or new leases in lieu thereof) pursuant to this Section
4.6. If the Assuming Institution gives notice of its election not to accept an
assignment of a lease for one or more of the leased Bank Premises within seven
(7) days of Bank Closing, then, not withstanding any other provision of this
Agreement to the contrary, the Assuming Institution shall not be liable for any
of the costs or fees associated with appraisals for the Fixtures, Furniture and
Equipment located on such leased Bank Premises.
 
     (c) Facilitation. The Receiver agrees to facilitate the assumption,
assignment or sublease of leases or the negotiation of new leases by the
Assuming Institution; provided, that neither the Receiver nor the Corporation
shall be obligated to engage in litigation, make payments to the Assuming
Institution or to any third party in connection with facilitating any such
assumption, assignment, sublease or negotiation or commit to any other
obligations to third parties.
 
     (d) Occupancy. The Assuming Institution shall give the Receiver fifteen
(15) days prior written notice of its intention to vacate prior to vacating any
leased Bank Premises with respect to which the Assuming Institution has not
exercised the option provided in Section 4.6(b). Any such notice shall be deemed
to terminate the Assuming Institution's option with respect to such leased Bank
Premises.
 
     (e) Occupancy Costs.
 
     (i) The Assuming Institution agrees to pay to the Receiver, or to
appropriate third parties at the direction of the Receiver, during and for the
period of any occupancy by it of (x) owned Bank Premises the market rental
value, as determined by the appraiser selected in accordance with the definition
of Fair Market Value, and all operating costs, and (y) leased Bank Premises, all
operating costs with respect thereto and to comply with all relevant terms of
applicable leases entered into by the Failed Bank, including without limitation
the timely payment of all rent. Operating costs include, without limitation all
taxes, fees, charges, utilities, insurance and assessments, to the extent not
included in the rental value or rent. If the Assuming Institution elects to
purchase any owned Bank Premises in accordance with Section 4.6(a), the amount
of any rent paid (and taxes paid to the Receiver which have not been paid to the
taxing authority and for which the Assuming Institution assumes liability) by
the Assuming Institution with respect thereto shall be applied as an offset
against the purchase price thereof.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
20
 

--------------------------------------------------------------------------------

 
 

          (ii) The Assuming Institution agrees during the period of occupancy by
it of owned or leased Bank Premises, to pay to the Receiver rent for the use of
all owned or leased Furniture and Equipment and all owned or leased Fixtures
located on such Bank Premises for the period of such occupancy. Rent for such
property owned by the Failed Bank shall be the market rental value thereof, as
determined by the Receiver within sixty (60) days after Bank Closing. Rent for
such leased property shall be an amount equal to any and all rent and other
amounts which the Receiver incurs or accrues as an obligation or is obligated to
pay for such period of occupancy pursuant to all leases and contracts with
respect to such property. If the Assuming Institution purchases any owned
Furniture and Equipment or owned Fixtures in accordance with Section 4.6(f) or
4.6(h), the amount of any rents paid by the Assuming Institution with respect
thereto shall be applied as an offset against the purchase price thereof.
 
     (f) Certain Requirements as to Fixtures, Furniture and Equipment. If the
Assuming Institution purchases owned Bank Premises or accepts an assignment of
the lease (or enters into a sublease or a new lease in lieu thereof) for leased
Bank Premises as provided in Section 4.6(a) or 4.6(b), or if the Assuming
Institution does not exercise such option but within twelve (12) months
following Bank Closing obtains the right to occupy such premises (whether by
assignment, lease, sublease, purchase or otherwise), other than in accordance
with Section 4.6(a) or (b), the Assuming Institution shall (i) effective as of
the date of Bank Closing, purchase from the Receiver all Fixtures, Furniture and
Equipment owned by the Failed Bank at Fair Market Value and located thereon as
of Bank Closing, (ii) accept an assignment or a sublease of the leases or
negotiate new leases for all Fixtures, Furniture and Equipment leased by the
Failed Bank and located thereon, and (iii) if applicable, accept an assignment
or a sublease of any ground lease or negotiate a new ground lease with respect
to any land on which such Bank Premises are located; provided, that the Receiver
shall not have disposed of such Fixtures, Furniture and Equipment or repudiated
the leases specified in clause (ii) or (iii).
 
     (g) Vacating Premises.
 
          (i) If the Assuming Institution elects not to purchase any owned Bank
Premises, the notice of such election in accordance with Section 4.6(a) shall
specify the date upon which the Assuming Institution's occupancy of such
premises shall terminate, which date shall not be later than ninety (90) days
after the date of the Assuming Institution's notice not to exercise such option.
The Assuming Institution shall promptly be responsible for relinquishing and
releasing to the Receiver such premises and the Fixtures, Furniture and
Equipment located thereon which existed at the time of Bank Closing, in the same
condition as at Bank Closing and at the premises where it was inventoried at
Bank Closing, normal wear and tear excepted. Any of the aforementioned which is
missing will be charged to the Assuming Institution at the item’s Fair Market
Value as set out in accordance with this Agreement. By occupying any such
premises after the expiration of such ninety (90)-day period, the Assuming
Institution shall, at the Receiver's option, (x) be deemed to have agreed to
purchase such Bank Premises, and to assume all leases, obligations and
liabilities with respect to leased Furniture and Equipment and leased Fixtures
located thereon and any ground lease with respect to the land on which such
premises are located, and (y) be required to purchase all Fixtures, Furniture
and Equipment owned by the Failed Bank and located on such premises as of Bank
Closing.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           21


--------------------------------------------------------------------------------

 

          (ii) If the Assuming Institution elects not to accept an assignment of
the lease or sublease any leased Bank Premises, the notice of such election in
accordance with Section 4.6(b) shall specify the date upon which the Assuming
Institution's occupancy of such leased Bank Premises shall terminate, which date
shall not be later than ninety (90) days after the date of the Assuming
Institution's notice not to exercise such option. Upon vacating such premises,
the Assuming Institution shall be liable for relinquishing and releasing to the
Receiver such premises and the Fixtures, Furniture and Equipment located thereon
which existed at the time of Bank Closing, in the same condition as at Bank
Closing, and at the premises where it was inventoried at Bank closing, normal
wear and tear excepted. Any of the aforementioned which is missing will be
charged to the Assuming Institution at the item’s Fair Market Value as set out
in accordance with this Agreement. By failing to provide notice of its intention
to vacate such premises prior to the expiration of the option period specified
in Section 4.6(b), or by occupying such premises after the one hundred eighty
(180)-day period specified above in this paragraph (ii), the Assuming
Institution shall, at the Receiver's option, (x) be deemed to have assumed all
leases, obligations and liabilities with respect to such premises (including any
ground lease with respect to the land on which premises are located), and leased
Furniture and Equipment and leased Fixtures located thereon in accordance with
this Section 4.6 (unless the Receiver previously repudiated any such lease), and
(y) be required to purchase all Fixtures, Furniture and Equipment owned by the
Failed Bank at Fair Market Value and located on such premises as of Bank
Closing.
 
     (h) Furniture and Equipment and Certain Other Equipment. The Receiver
hereby grants to the Assuming Institution an option to purchase all Furniture
and Equipment and/or all telecommunications and check processing equipment owned
by the Failed Bank at Fair Market Value and located at any leased Bank Premises
that the Assuming Institution elects to vacate or which it could have, but did
not occupy, pursuant to this Section 4.6; provided, that, the Assuming
Institution shall give the Receiver notice of its election to purchase such
property at the time it gives notice of its intention to vacate such Bank
Premises or within ten (10) days after Bank Closing for Bank Premises it could
have, but did not, occupy.
 
     (i) Option to Put Bank Premises and Related Fixtures, Furniture and
Equipment.
 
          (i) For a period of ninety (90) days following Bank Closing, the
Assuming Institution shall be entitled to require the Receiver to purchase any
Bank Premises that is owned, directly or indirectly, by an Acquired Subsidiary
and the purchase price paid by the Receiver shall be the Fair Market Value of
the Bank Premises.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           22


--------------------------------------------------------------------------------

 

          (ii) If the Assuming Institution elects to require the Receiver to
purchase any Bank Premises that is owned, directly or indirectly, by an Acquired
Subsidiary, the Assuming Institution shall also have the option, exercisable
within the same ninety (90) day time period, to require the Receiver to purchase
any Fixtures, Furniture and Equipment that is owned, directly or indirectly, by
an Acquired Subsidiary and which is located on such Bank Premises. The purchase
price paid by the Receiver shall be the Fair Market Value of the Fixtures,
Furniture and Equipment.
 
          (iii) In the event the Assuming Institution elects to exercise its
option under this subparagraph, the Assuming Institution shall pay to the
Receiver occupancy costs in accordance with Section 4.6(e) and shall vacate the
Bank Premises in accordance with Section 4.6(g)(i).
 
          (iv) Regardless of whether the Assuming Institution exercises any of
its option under this subparagraph, the purchase price for the Acquired
Subsidiary shall be adjusted by the difference between the Fair Market Value of
the Bank Premises and Fixtures, Furniture and Equipment and their respective
Book Value as reflected of the books and records of the Acquired Subsidiary.
Such adjustment shall be made in accordance with Article VIII of this Agreement.
 
     4.7 Agreement with Respect to Data Processing Equipment and Leases.
 
     (a) The Receiver hereby grants to the Assuming Institution an exclusive
option for the period of ninety (90) days commencing the day after Bank Closing
to: (i) accept an assignment from the Receiver of all leased Data Processing
Equipment and (ii) purchase at Fair Market Value from the Receiver all owned
Data Processing Equipment. The Assuming Institution’s election under this option
applies to both owned and leased Data Processing Equipment.
 
     (b) The Assuming Institution shall (i) give written notice to the Receiver
within the option period specified in Section 4.7(a) of its intent to accept or
decline an assignment or sublease of all leased Data Processing Equipment and
promptly accept an assignment or sublease of such Data Processing Equipment,
(ii) give written notice to the appropriate lessor(s) that it has accepted an
assignment or sublease of any such Data Processing Equipment that is subject to
a lease, and (iii) give written notice to the Receiver within the option period
specified in Section 4.7(a) of its intent to purchase all owned Data Processing
Equipment and promptly pay the Receiver for the purchase of such Data Processing
Equipment.
 
     (c) The Receiver agrees to facilitate the assignment or sublease of Data
Processing Leases or the negotiation of new leases or license agreements by the
Assuming Institution; provided, that neither the Receiver nor the Corporation
shall be obligated to engage in litigation or make payments to the Assuming
Institution or to any third party in connection with facilitating any such
assumption, assignment, sublease or negotiation.
 
     (d) The Assuming Institution agrees, during its period of use of any Data
Processing Equipment, to pay to the Receiver or to appropriate third parties at
the direction of the Receiver all operating costs with respect thereto and to
comply with all relevant terms of any existing data processing leases entered
into by the Failed Bank, including without limitation the timely payment of all
rent, taxes, fees, charges, utilities, insurance and assessments.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           23


--------------------------------------------------------------------------------

 

     (e) The Assuming Institution shall, not later than fifty (50) days after
giving the notice provided in Section 4.7(b), (i) relinquish and release to the
Receiver all Data Processing Equipment, in the same condition as at Bank
Closing, normal wear and tear excepted, or (ii) accept an assignment or a
sublease of any existing data processing lease or negotiate a new lease or
license agreement under this Section 4.7 with respect to leased Data Processing
Equipment, and (iii) accept ownership of all Data Processing Equipment purchased
from the Receiver.
 
     4.8 Agreement with Respect to Certain Existing Agreements.
 
     (a) Subject to the provisions of Section 4.8(b), with respect to agreements
existing as of Bank Closing which provide for the rendering of services by or to
the Failed Bank, within thirty (30) days after Bank Closing, the Assuming
Institution shall give the Receiver written notice specifying whether it elects
to assume or not to assume each such agreement. Except as may be otherwise
provided in this Article IV, the Assuming Institution agrees to comply with the
terms of each such agreement for a period commencing on the day after Bank
Closing and ending on: (i) in the case of an agreement that provides for the
rendering of services by the Failed Bank, the date which is ninety (90) days
after Bank Closing, and (ii) in the case of an agreement that provides for the
rendering of services to the Failed Bank, the date which is thirty (30) days
after the Assuming Institution has given notice to the Receiver of its election
not to assume such agreement; provided, that the Receiver can reasonably make
such service agreements available to the Assuming Institution. The Assuming
Institution shall be deemed by the Receiver to have assumed agreements for which
no notification is timely given. The Receiver agrees to assign, transfer,
convey, and deliver to the Assuming Institution all right, title and interest of
the Receiver, if any, in and to agreements the Assuming Institution assumes
hereunder. In the event the Assuming Institution elects not to accept an
assignment of any lease (or sublease) or negotiate a new lease for leased Bank
Premises under Section 4.6 and does not otherwise occupy such premises, the
provisions of this Section 4.8(a) shall not apply to service agreements related
to such premises. The Assuming Institution agrees, during the period it has the
use or benefit of any such agreement, promptly to pay to the Receiver or to
appropriate third parties at the direction of the Receiver all operating costs
with respect thereto and to comply with all relevant terms of such agreement.
 
     (b) The provisions of Section 4.8(a) regarding the Assuming Institution’s
election to assume or not assume certain agreements shall not apply to (i)
agreements pursuant to which the Failed Bank provides mortgage servicing for
others or mortgage servicing is provided to the Failed Bank by others, (ii)
agreements that are subject to Sections 4.1 through 4.7 and any insurance policy
or bond referred to in Section 3.5(a) or other agreement specified in Section
3.5, and (iii) consulting, management or employment agreements, if any, between
the Failed Bank and its employees or other Persons. Except as otherwise
expressly set forth elsewhere in this Agreement, the Assuming Institution does
not assume any liabilities or acquire any rights under any of the agreements
described in this Section 4.8(b).
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           24


--------------------------------------------------------------------------------

 

     4.9 Informational Tax Reporting. The Assuming Institution agrees to perform
all obligations of the Failed Bank with respect to Federal and State income tax
informational reporting related to (i) the Assets and the Liabilities Assumed,
(ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to Bank Closing, (iii)
miscellaneous payments made to vendors of the Failed Bank, and (iv) any other
asset or liability of the Failed Bank, including, without limitation, loans not
purchased and Deposits not assumed by the Assuming Institution, as may be
required by the Receiver.
 
     4.10 Insurance. The Assuming Institution agrees to obtain insurance
coverage effective from and after Bank Closing, including public liability, fire
and extended coverage insurance acceptable to the Receiver with respect to owned
or leased Bank Premises that it occupies, and all owned or leased Furniture and
Equipment and Fixtures and leased data processing equipment (including hardware
and software) located thereon, in the event such insurance coverage is not
already in force and effect with respect to the Assuming Institution as the
insured as of Bank Closing. All such insurance shall, where appropriate (as
determined by the Receiver), name the Receiver as an additional insured.
 
     4.11 Office Space for Receiver and Corporation.
 
     (a) Office Space for Receiver and Corporation.
 
          (i) For the period commencing on the day following Bank Closing and
ending on the one hundred eightieth (180th) day following Bank Closing, the
Assuming Institution will provide to the Receiver and the Corporation, without
charge, adequate and suitable office space (including parking facilities and
vault space), furniture, equipment (including photocopying and telecopying
machines), email accounts, network access and technology resources (such as
shared drive), and utilities (including local telephone service and fax
machines) (collectively, “FDIC Office Space”) at the Bank Premises occupied by
the Assuming Institution for the Receiver use in the discharge of their
respective functions with respect to the Failed Bank.
 
          (ii) Upon written notice by the Receiver or the Corporation, for the
period commencing on the one hundred eighty first (181st) day following Bank
Closing and ending no later than the three hundred and sixty-fifth (365th) day
following Bank Closing, the Assuming Institution will continue to provide to the
Receiver and the Corporation FDIC Office Space at the Bank Premises. During the
period from the 181st day following Bank Closing until the day the FDIC and the
Corporation vacate FDIC Office Space, the Receiver and the Corporation will pay
to the Assuming Institution their respective pro rata share (based on square
footage occupied) of (A) the market rental value for the applicable owned Bank
Premises or (B) actual rent paid for applicable leased Bank Premises.
 
          (iii) If the Receiver or the Corporation determine that the space
provided by the Assuming Institution is inadequate or unsuitable, the Receiver
and the Corporation may relocate to other quarters having adequate and suitable
FDIC Office Space and the costs of relocation and any rental and utility costs
for the balance of the period of occupancy by the Receiver and the Corporation
shall be borne by the Assuming Institution.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           25


--------------------------------------------------------------------------------

 

     (b) Certain Payments on behalf of Receiver and Corporation. The Assuming
Institution will pay such bills and invoices on behalf of the Receiver and the
Corporation as the Receiver or the Corporation may direct for the period
beginning on the date of Bank Closing and ending on Settlement Date. The
Assuming Institution shall submit its requests for reimbursement of such
expenditures pursuant to Article VIII of this Agreement.
 
     4.12 Agreement with Respect to Continuation of Group Health Plan Coverage
for Former Employees of the Failed Bank.
 
     (a) The Assuming Institution agrees to assist the Receiver, as provided in
this Section 4.12, in offering individuals who were employees or former
employees of the Failed Bank, or any of its Subsidiaries, and who, immediately
prior to Bank Closing, were receiving, or were eligible to receive, health
insurance coverage or health insurance continuation coverage from the Failed
Bank ("Eligible Individuals"), the opportunity to obtain health insurance
coverage in the Corporation's FIA Continuation Coverage Plan which provides for
health insurance continuation coverage to such Eligible Individuals who are
qualified beneficiaries of the Failed Bank as defined in Section 607 of the
Employee Retirement Income Security Act of 1974, as amended (respectively,
"qualified beneficiaries" and "ERISA"). The Assuming Institution shall consult
with the Receiver and not later than five (5) Business Days after Bank Closing
shall provide written notice to the Receiver of the number (if available),
identity (if available) and addresses (if available) of the Eligible Individuals
who are qualified beneficiaries of the Failed Bank and for whom a "qualifying
event" (as defined in Section 603 of ERISA) has occurred and with respect to
whom the Failed Bank's obligations under Part 6 of Subtitle B of Title I of
ERISA have not been satisfied in full, and such other information as the
Receiver may reasonably require. The Receiver shall cooperate with the Assuming
Institution in order to permit it to prepare such notice and shall provide to
the Assuming Institution such data in its possession as may be reasonably
required for purposes of preparing such notice.
 
     (b) The Assuming Institution shall take such further action to assist the
Receiver in offering the Eligible Individuals who are qualified beneficiaries of
the Failed Bank the opportunity to obtain health insurance coverage in the
Corporation's FIA Continuation Coverage Plan as the Receiver may direct. All
expenses incurred and paid by the Assuming Institution (i) in connection with
the obligations of the Assuming Institution under this Section 4.12, and (ii) in
providing health insurance continuation coverage to any Eligible Individuals who
are hired by the Assuming Institution and such employees' qualified
beneficiaries shall be borne by the Assuming Institution.
 
     (c) No later than five (5) Business Days after Bank Closing, the Assuming
Institution shall provide the Receiver with a list of all Failed Bank employees
the Assuming Institution will not hire. Unless otherwise agreed, the Assuming
Institution pays all salaries and payroll costs for all Failed Bank Employees
until the list is provided to the Receiver. The Assuming Institution shall be
responsible for all costs and expenses (i.e. salary, benefits, etc.) associated
with all other employees not on that list from and after the date of delivery of
the list to the Receiver. The Assuming Institution shall offer to the Failed
Bank employees it retains employment benefits comparable to those the Assuming
Institution offers its current employees.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           26


--------------------------------------------------------------------------------

 

     (d) This Section 4.12 is for the sole and exclusive benefit of the parties
to this Agreement, and for the benefit of no other Person (including any former
employee of the Failed Bank or any Subsidiary thereof or qualified beneficiary
of such former employee). Nothing in this Section 4.12 is intended by the
parties, or shall be construed, to give any Person (including any former
employee of the Failed Bank or any Subsidiary thereof or qualified beneficiary
of such former employee) other than the Corporation, the Receiver and the
Assuming Institution any legal or equitable right, remedy or claim under or with
respect to the provisions of this Section.
 
     4.13 Agreement with Respect to Interim Asset Servicing. At any time after
Bank Closing, the Receiver may establish on its books an asset pool(s) and may
transfer to such asset pool(s) (by means of accounting entries on the books of
the Receiver) all or any assets and liabilities of the Failed Bank which are not
acquired by the Assuming Institution, including, without limitation, wholly
unfunded Commitments and assets and liabilities which may be acquired, funded or
originated by the Receiver subsequent to Bank Closing. The Receiver may remove
assets (and liabilities) from or add assets (and liabilities) to such pool(s) at
any time in its discretion. At the option of the Receiver, the Assuming
Institution agrees to service, administer, and collect such pool assets in
accordance with and for the term set forth in Exhibit 4.13 "Interim Asset
Servicing Arrangement".
 
     4.14 Reserved.
 
     4.15 Agreement with Respect to Loss Sharing. The Assuming Institution shall
be entitled to require reimbursement from the Receiver for loss sharing on
certain loans in accordance with the Single Family Shared-Loss Agreement
attached hereto as Exhibit 4.15A and the Commercial Shared-Loss Agreement
attached hereto as Exhibit 4.15B, collectively, the “Shared-Loss Agreements.”
The assets that shall be subject to the Shared-Loss Agreements are identified on
the Schedules 4.15A through 4.15D, attached hereto.
 
ARTICLE V
DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK
 
     5.1 Payment of Checks, Drafts and Orders. Subject to Section 9.5, the
Assuming Institution agrees to pay all properly drawn checks, drafts and
withdrawal orders of depositors of the Failed Bank presented for payment,
whether drawn on the check or draft forms provided by the Failed Bank or by the
Assuming Institution, to the extent that the Deposit balances to the credit of
the respective makers or drawers assumed by the Assuming Institution under this
Agreement are sufficient to permit the payment thereof, and in all other
respects to discharge, in the usual course of conducting a banking business, the
duties and obligations of the Failed Bank with respect to the Deposit balances
due and owing to the depositors of the Failed Bank assumed by the Assuming
Institution under this Agreement.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           27


--------------------------------------------------------------------------------

 

     5.2 Certain Agreements Related to Deposits. Subject to Section 2.2, the
Assuming Institution agrees to honor the terms and conditions of any written
escrow or mortgage servicing agreement or other similar agreement relating to a
Deposit liability assumed by the Assuming Institution pursuant to this
Agreement.
 
     5.3 Notice to Depositors.
 
     (a) Within seven (7) days after Bank Closing, the Assuming Institution
shall give notice by mail to each depositor of the Failed Bank of (i) the
assumption of the Deposit liabilities of the Failed Bank, and (ii) the
procedures to claim Deposits (the Receiver shall provide item (ii) to Assuming
Institution). The Assuming Institution shall also publish notice of its
assumption of the Deposit liabilities of the Failed Bank in a newspaper of
general circulation in the county or counties in which the Failed Bank was
located.
 
     (b) Within seven (7) days after Bank Closing, the Assuming Institution
shall give notices by mail to each depositor of the Failed Bank, as required
under Section 2.2.
 
     (c) If the Assuming Institution proposes to charge fees different from
those fees formerly charged by the Failed Bank, the Assuming Institution shall
include its fee schedule in its mailed notice.
 
     (d) The Assuming Institution shall obtain approval of all notices and
publications required by this Section 5.3 from counsel for the Receiver prior to
mailing or publication.
 
ARTICLE VI
RECORDS
 
     6.1 Transfer of Records. In accordance with Sections 2.1 and 3.1, the
Receiver assigns, transfers, conveys and delivers to the Assuming Institution,
whether located on Bank Premises occupied or not occupied by the Assuming
Institution or at any other location, any and all Records of the Failed Bank,
other than the following:
 
     (a) Records pertaining to former employees of the Failed Bank who were no
longer employed by the Failed Bank as of Bank Closing and Records pertaining to
employees of the Failed Bank who were employed by the Failed Bank as of Bank
Closing and for whom the Receiver is unable to obtain a waiver to release such
Records to the Assuming Institution;
 
     (b) Records pertaining to (i) any asset or liability of the Failed Bank
retained by the Receiver, or (ii) any asset of the Failed Bank acquired by the
Receiver pursuant to this Agreement; and
 
     (c) Any other Records as determined by the Receiver.
 
     6.2 Delivery of Assigned Records. The Receiver shall deliver to the
Assuming Institution all Records described in Section 6.1 as soon as practicable
on or after the date of this Agreement.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           28


--------------------------------------------------------------------------------

 

     6.3 Preservation of Records.
 
     (a) The Assuming Institution agrees that it will preserve and maintain for
the joint benefit of the Receiver, the Corporation and the Assuming Institution,
all Records of which it has custody. The Assuming Institution shall have the
primary responsibility to respond to subpoenas, discovery requests, and other
similar official inquiries and customer requests for lien releases with respect
to the Records of which it has custody. With respect to its obligations under
this Section regarding Electronically Stored Information, the Assuming
Institution will complete the Data Retention Catalog attached hereto as Schedule
6.3 and submit it to the Receiver for the Receiver’s approval of the Assuming
Institution’s data retention plan.
 
     (b) With regard to all Records of which it has custody which are ten (10)
years old as of the date of the appointment of the Receiver, the Assuming
Institution agrees to request written permission to destroy such records by
submitting a written request to destroy, specifying precisely which records are
included in the request, to DRR– Records Manager, CServiceFDICDAL@FDIC.gov; and
 
     (c) With regard to all Records of which it has custody which have been
maintained in the custody of the Assuming Institution after six (6) years from
the date of the appointment of the Receiver, the Assuming Institution agrees to
request written permission to destroy such records by submitting a written
request to destroy, specifying precisely which records are included in the
request, to DRR– Records Manager, CServiceFDICDAL@FDIC.gov.
 
     6.4 Access to Records; Copies. The Assuming Institution agrees to permit
the Receiver and the Corporation access to all Records of which the Assuming
Institution has custody, and to use, inspect, make extracts from or request
copies of any such Records in the manner and to the extent requested, and to
duplicate, in the discretion of the Receiver or the Corporation, any Record in
the form of microfilm or microfiche pertaining to Deposit account relationships;
provided, that in the event that the Failed Bank maintained one or more
duplicate copies of such microfilm or microfiche Records, the Assuming
Institution hereby assigns, transfers, and conveys to the Corporation one such
duplicate copy of each such Record without cost to the Corporation, and agrees
to deliver to the Corporation all Records assigned and transferred to the
Corporation under this Article VI as soon as practicable on or after the date of
this Agreement. The party requesting a copy of any Record shall bear the cost
(based on standard accepted industry charges to the extent applicable, as
determined by the Receiver) for providing such duplicate Records. A copy of each
Record requested shall be provided as soon as practicable by the party having
custody thereof.
 
ARTICLE VII
BID; INITIAL PAYMENT
 
          The Assuming Institution has submitted to the Receiver a Deposit
premium bid of 1.0% and an Asset premium (discount) bid of ($9,995,000.00), plus
a value appreciation instrument. The Deposit premium bid will be applied to the
total of all Assumed Deposits except for brokered, CDARS, and any market place
or similar subscription services Deposits. On the Payment Date, the Assuming
Institution will pay to the Corporation, or the Corporation will pay to the
Assuming Institution, as the case may be, the Initial Payment, together with
interest on such amount (if the Payment Date is not the day following the day of
the Bank Closing Date) from and including the day following the Bank Closing
Date to and including the day preceding the Payment Date at the Settlement
Interest Rate.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           29


--------------------------------------------------------------------------------

 

ARTICLE VIII
ADJUSTMENTS
 
     8.1 Pro Forma Statement. The Receiver, as soon as practicable after Bank
Closing, in accordance with the best information then available, shall provide
to the Assuming Institution a pro forma statement reflecting any adjustments of
such liabilities and assets as may be necessary. Such pro forma statement shall
take into account, to the extent possible, (i) liabilities and assets of a
nature similar to those contemplated by Section 2.1 or Section 3.1,
respectively, which at Bank Closing were carried in the Failed Bank's suspense
accounts, (ii) accruals as of Bank Closing for all income related to the assets
and business of the Failed Bank acquired by the Assuming Institution hereunder,
whether or not such accruals were reflected on the Accounting Records of the
Failed Bank in the normal course of its operations, and (iii) adjustments to
determine the Book Value of any investment in an Acquired Subsidiary and related
accounts on the "bank only" (unconsolidated) balance sheet of the Failed Bank
based on the equity method of accounting, whether or not the Failed Bank used
the equity method of accounting for investments in subsidiaries, except that the
resulting amount cannot be less than the Acquired Subsidiary's recorded equity
as of Bank Closing as reflected on the Accounting Records of the Acquired
Subsidiary. Any Loan purchased by the Assuming Institution pursuant to Section
3.1 which the Failed Bank charged off during the period beginning the day after
the Bid Valuation Date to the date of Bank Closing shall be deemed not to be
charged off for the purposes of the pro forma statement, and the purchase price
shall be determined pursuant to Section 3.2.
 
     8.2 Correction of Errors and Omissions; Other Liabilities.
 
     (a) In the event any bookkeeping omissions or errors are discovered in
preparing any pro forma statement or in completing the transfers and assumptions
contemplated hereby, the parties hereto agree to correct such errors and
omissions, it being understood that, as far as practicable, all adjustments will
be made consistent with the judgments, methods, policies or accounting
principles utilized by the Failed Bank in preparing and maintaining Accounting
Records, except that adjustments made pursuant to this Section 8.2(a) are not
intended to bring the Accounting Records of the Failed Bank into accordance with
generally accepted accounting principles.
 
     (b) If the Receiver discovers at any time subsequent to the date of this
Agreement that any claim exists against the Failed Bank which is of such a
nature that it would have been included in the liabilities assumed under Article
II had the existence of such claim or the facts giving rise thereto been known
as of Bank Closing, the Receiver may, in its discretion, at any time, require
that such claim be assumed by the Assuming Institution in a manner consistent
with the intent of this Agreement. The Receiver will make appropriate
adjustments to the pro forma statement provided by the Receiver to the Assuming
Institution pursuant to Section 8.1 as may be necessary.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           30


--------------------------------------------------------------------------------

 

     8.3 Payments. The Receiver agrees to cause to be paid to the Assuming
Institution, or the Assuming Institution agrees to pay to the Receiver, as the
case may be, on the Settlement Date, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to Section
8.1 or Section 8.2, plus interest as provided in Section 8.4. The Receiver and
the Assuming Institution agree to effect on the Settlement Date any further
transfer of assets to or assumption of liabilities or claims by the Assuming
Institution as may be necessary in accordance with Section 8.1 or Section 8.2.
 
     8.4 Interest. Any amounts paid under Section 8.3 or Section 8.5, shall bear
interest for the period from and including the day following Bank Closing to and
including the day preceding the payment at the Settlement Interest Rate.
 
     8.5 Subsequent Adjustments. In the event that the Assuming Institution or
the Receiver discovers any errors or omissions as contemplated by Section 8.2 or
any error with respect to the payment made under Section 8.3 after the
Settlement Date, the Assuming Institution and the Receiver agree to promptly
correct any such errors or omissions, make any payments and effect any transfers
or assumptions as may be necessary to reflect any such correction plus interest
as provided in Section 8.4.
 
ARTICLE IX
CONTINUING COOPERATION
 
     9.1 General Matters. The parties hereto agree that they will, in good faith
and with their best efforts, cooperate with each other to carry out the
transactions contemplated by this Agreement and to effect the purposes hereof.
 
     9.2 Additional Title Documents. The Receiver, the Corporation and the
Assuming Institution each agree, at any time, and from time to time, upon the
request of any party hereto, to execute and deliver such additional instruments
and documents of conveyance as shall be reasonably necessary to vest in the
appropriate party its full legal or equitable title in and to the property
transferred pursuant to this Agreement or to be transferred in accordance
herewith. The Assuming Institution shall prepare such instruments and documents
of conveyance (in form and substance satisfactory to the Receiver) as shall be
necessary to vest title to the Assets in the Assuming Institution. The Assuming
Institution shall be responsible for recording such instruments and documents of
conveyance at its own expense.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           31


--------------------------------------------------------------------------------

 

     9.3 Claims and Suits.
 
     (a) The Receiver shall have the right, in its discretion, to (i) defend or
settle any claim or suit against the Assuming Institution with respect to which
the Receiver has indemnified the Assuming Institution in the same manner and to
the same extent as provided in Article XII, and (ii) defend or settle any claim
or suit against the Assuming Institution with respect to any Liability Assumed,
which claim or suit may result in a loss to the Receiver arising out of or
related to this Agreement, or which existed against the Failed Bank on or before
Bank Closing. The exercise by the Receiver of any rights under this Section
9.3(a) shall not release the Assuming Institution with respect to any of its
obligations under this Agreement.
 
     (b) In the event any action at law or in equity shall be instituted by any
Person against the Receiver and the Corporation as codefendants with respect to
any asset of the Failed Bank retained or acquired pursuant to this Agreement by
the Receiver, the Receiver agrees, at the request of the Corporation, to join
with the Corporation in a petition to remove the action to the United States
District Court for the proper district. The Receiver agrees to institute, with
or without joinder of the Corporation as coplaintiff, any action with respect to
any such retained or acquired asset or any matter connected therewith whenever
notice requiring such action shall be given by the Corporation to the Receiver.
 
     9.4 Payment of Deposits. In the event any depositor does not accept the
obligation of the Assuming Institution to pay any Deposit liability of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement and
asserts a claim against the Receiver for all or any portion of any such Deposit
liability, the Assuming Institution agrees on demand to provide to the Receiver
funds sufficient to pay such claim in an amount not in excess of the Deposit
liability reflected on the books of the Assuming Institution at the time such
claim is made. Upon payment by the Assuming Institution to the Receiver of such
amount, the Assuming Institution shall be discharged from any further obligation
under this Agreement to pay to any such depositor the amount of such Deposit
liability paid to the Receiver.
 
     9.5 Withheld Payments. At any time, the Receiver or the Corporation may, in
its discretion, determine that all or any portion of any deposit balance assumed
by the Assuming Institution pursuant to this Agreement does not constitute a
"Deposit" (or otherwise, in its discretion, determine that it is the best
interest of the Receiver or Corporation to withhold all or any portion of any
deposit), and may direct the Assuming Institution to withhold payment of all or
any portion of any such deposit balance. Upon such direction, the Assuming
Institution agrees to hold such deposit and not to make any payment of such
deposit balance to or on behalf of the depositor, or to itself, whether by way
of transfer, set-off, or otherwise. The Assuming Institution agrees to maintain
the "withheld payment" status of any such deposit balance until directed in
writing by the Receiver or the Corporation as to its disposition. At the
direction of the Receiver or the Corporation, the Assuming Institution shall
return all or any portion of such deposit balance to the Receiver or the
Corporation, as appropriate, and thereupon the Assuming Institution shall be
discharged from any further liability to such depositor with respect to such
returned deposit balance. If such deposit balance has been paid to the depositor
prior to a demand for return by the Corporation or the Receiver, and payment of
such deposit balance had not been previously withheld pursuant to this Section,
the Assuming Institution shall not be obligated to return such deposit balance
to the Receiver or the Corporation. The Assuming Institution shall be obligated
to reimburse the Corporation or the Receiver, as the case may be, for the amount
of any deposit balance or portion thereof paid by the Assuming Institution in
contravention of any previous direction to withhold payment of such deposit
balance or return such deposit balance the payment of which was withheld
pursuant to this Section.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010           32


--------------------------------------------------------------------------------

 

     9.6 Proceedings with Respect to Certain Assets and Liabilities.
 
     (a) In connection with any investigation, proceeding or other matter with
respect to any asset or liability of the Failed Bank retained by the Receiver,
or any asset of the Failed Bank acquired by the Receiver pursuant to this
Agreement, the Assuming Institution shall cooperate to the extent reasonably
required by the Receiver.
 
     (b) In addition to its obligations under Section 6.4, the Assuming
Institution shall provide representatives of the Receiver access at reasonable
times and locations without other limitation or qualification to (i) its
directors, officers, employees and agents and those of the Subsidiaries acquired
by the Assuming Institution, and (ii) its books and records, the books and
records of such Subsidiaries and all Credit Files, and copies thereof. Copies of
books, records and Credit Files shall be provided by the Assuming Institution as
requested by the Receiver and the costs of duplication thereof shall be borne by
the Receiver.
 
     (c) Not later than ten (10) days after the Put Notice pursuant to Section
3.4 or the date of the notice of transfer of any Loan by the Assuming
Institution to the Receiver pursuant to Section 3.6, the Assuming Institution
shall deliver to the Receiver such documents with respect to such Loan as the
Receiver may request, including without limitation the following: (i) all
related Credit Documents (other than certificates, notices and other ancillary
documents), (ii) a certificate setting forth the principal amount on the date of
the transfer and the amount of interest, fees and other charges then accrued and
unpaid thereon, and any restrictions on transfer to which any such Loan is
subject, and (iii) all Credit Files, and all documents, microfiche, microfilm
and computer records (including but not limited to magnetic tape, disc storage,
card forms and printed copy) maintained by, owned by, or in the possession of
the Assuming Institution or any Affiliate of the Assuming Institution relating
to the transferred Loan.
 
     9.7 Information. The Assuming Institution promptly shall provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Institution to assist in preparation of the pro forma
statement pursuant to Section 8.1.
 
ARTICLE X
CONDITION PRECEDENT
 
     The obligations of the parties to this Agreement are subject to the
Receiver and the Corporation having received at or before Bank Closing evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, the closing of the Failed Bank and the
appointment of the Receiver, the chartering of the Assuming Institution, and any
agreements, documents, matters or proceedings contemplated hereby or thereby.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
33
 

--------------------------------------------------------------------------------

 
 

ARTICLE XI
REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION
 
     The Assuming Institution represents and warrants to the Corporation and the
Receiver as follows:
 
     (a) Corporate Existence and Authority. The Assuming Institution (i) is duly
organized, validly existing and in good standing under the laws of its
Chartering Authority and has full power and authority to own and operate its
properties and to conduct its business as now conducted by it, and (ii) has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Assuming Institution has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the performance of the transactions contemplated hereby.
 
     (b) Third Party Consents. No governmental authority or other third party
consents (including but not limited to approvals, licenses, registrations or
declarations) are required in connection with the execution, delivery or
performance by the Assuming Institution of this Agreement, other than such
consents as have been duly obtained and are in full force and effect.
 
     (c) Execution and Enforceability. This Agreement has been duly executed and
delivered by the Assuming Institution and when this Agreement has been duly
authorized, executed and delivered by the Corporation and the Receiver, this
Agreement will constitute the legal, valid and binding obligation of the
Assuming Institution, enforceable in accordance with its terms.
 
     (d) Compliance with Law.
 
          (i) Neither the Assuming Institution nor any of its Subsidiaries is in
violation of any statute, regulation, order, decision, judgment or decree of, or
any restriction imposed by, the United States of America, any State,
municipality or other political subdivision or any agency of any of the
foregoing, or any court or other tribunal having jurisdiction over the Assuming
Institution or any of its Subsidiaries or any assets of any such Person, or any
foreign government or agency thereof having such jurisdiction, with respect to
the conduct of the business of the Assuming Institution or of any of its
Subsidiaries, or the ownership of the properties of the Assuming Institution or
any of its Subsidiaries, which, either individually or in the aggregate with all
other such violations, would materially and adversely affect the business,
operations or condition (financial or otherwise) of the Assuming Institution or
the ability of the Assuming Institution to perform, satisfy or observe any
obligation or condition under this Agreement.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
34
 

--------------------------------------------------------------------------------

 
 

          (ii) Neither the execution and delivery nor the performance by the
Assuming Institution of this Agreement will result in any violation by the
Assuming Institution of, or be in conflict with, any provision of any applicable
law or regulation, or any order, writ or decree of any court or governmental
authority.
 
     (e) Insured or Guaranteed Loans. If any Loans being transferred pursuant to
this Agreement, including the Shared-Loss Agreements, are insured or guaranteed
by any department or agency of any governmental unit, federal, state or local,
Assuming Institution represents that Assuming Institution has been approved by
such agency and is an approved lender or mortgagee, as appropriate, if such
approval is required. Assuming Institution further assumes full responsibility
for determining whether or not such insurance or guarantees are in full force
and effect on the date of this Agreement and with respect to those Loans whose
insurance or guaranty is in full force and effect on the date of this Agreement,
Assuming Institution assumes full responsibility for doing all things necessary
to insure such insurance or guarantees remain in full force and effect. Assuming
Institution agrees to assume all of the obligations under the contract(s) of
insurance or guaranty, agrees to cooperate with the Receiver where necessary to
complete forms required by the insuring or guaranteeing department or agency to
effect or complete the transfer to Assuming Institution.
 
     (f) Representations Remain True. The Assuming Institution represents and
warrants that it has executed and delivered to the Corporation a Purchaser
Eligibility Certification and Confidentiality Agreement and that all information
provided and representations made by or on behalf of the Assuming Institution in
connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, the Purchaser Eligibility Certification and
Confidentiality Agreement (which are affirmed and ratified hereby) are and
remain true and correct in all material respects and do not fail to state any
fact required to make the information contained therein not misleading.
 
ARTICLE XII
INDEMNIFICATION
 
     12.1 Indemnification of Indemnitees. From and after Bank Closing and
subject to the limitations set forth in this Section and Section 12.6 and
compliance by the Indemnitees with Section 12.2, the Receiver agrees to
indemnify and hold harmless the Indemnitees against any and all costs, losses,
liabilities, expenses (including attorneys' fees) incurred prior to the
assumption of defense by the Receiver pursuant to paragraph (d) of Section 12.2,
judgments, fines and amounts paid in settlement actually and reasonably incurred
in connection with claims against any Indemnitee based on liabilities of the
Failed Bank that are not assumed by the Assuming Institution pursuant to this
Agreement or subsequent to the execution hereof by the Assuming Institution or
any Subsidiary or Affiliate of the Assuming Institution for which
indemnification is provided hereunder in (a) of this Section 12.1, subject to
certain exclusions as provided in (b) of this Section 12.1:
 
     (a)
 
          (1) claims based on the rights of any shareholder or former
shareholder as such of (x) the Failed Bank, or (y) any Subsidiary or Affiliate
of the Failed Bank;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
35
 

--------------------------------------------------------------------------------

 
 

          (2) claims based on the rights of any creditor as such of the Failed
Bank, or any creditor as such of any director, officer, employee or agent of the
Failed Bank, with respect to any indebtedness or other obligation of the Failed
Bank arising prior to Bank Closing;
 
          (3) claims based on the rights of any present or former director,
officer, employee or agent as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank;
 
          (4) claims based on any action or inaction prior to Bank Closing of
the Failed Bank, its directors, officers, employees or agents as such, or any
Subsidiary or Affiliate of the Failed Bank, or the directors, officers,
employees or agents as such of such Subsidiary or Affiliate;
 
          (5) claims based on any malfeasance, misfeasance or nonfeasance of the
Failed Bank, its directors, officers, employees or agents with respect to the
trust business of the Failed Bank, if any;
 
          (6) claims based on any failure or alleged failure (not in violation
of law) by the Assuming Institution to continue to perform any service or
activity previously performed by the Failed Bank which the Assuming Institution
is not required to perform pursuant to this Agreement or which arise under any
contract to which the Failed Bank was a party which the Assuming Institution
elected not to assume in accordance with this Agreement and which neither the
Assuming Institution nor any Subsidiary or Affiliate of the Assuming Institution
has assumed subsequent to the execution hereof;
 
          (7) claims arising from any action or inaction of any Indemnitee,
including for purposes of this Section 12.1(a)(7) the former officers or
employees of the Failed Bank or of any Subsidiary or Affiliate of the Failed
Bank that is taken upon the specific written direction of the Corporation or the
Receiver, other than any action or inaction taken in a manner constituting bad
faith, gross negligence or willful misconduct; and
 
          (8) claims based on the rights of any depositor of the Failed Bank
whose deposit has been accorded "withheld payment" status and/or returned to the
Receiver or Corporation in accordance with Section 9.5 and/or has become an
"unclaimed deposit" or has been returned to the Corporation or the Receiver in
accordance with Section 2.3;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
36
 

--------------------------------------------------------------------------------

 
 

     (b) provided, that, with respect to this Agreement, except for paragraphs
(7) and (8) of Section 12.1(a), no indemnification will be provided under this
Agreement for any:
 
          (1) judgment or fine against, or any amount paid in settlement
(without the written approval of the Receiver) by, any Indemnitee in connection
with any action that seeks damages against any Indemnitee (a "counterclaim")
arising with respect to any Asset and based on any action or inaction of either
the Failed Bank, its directors, officers, employees or agents as such prior to
Bank Closing, unless any such judgment, fine or amount paid in settlement
exceeds the greater of (i) the Repurchase Price of such Asset, or (ii) the
monetary recovery sought on such Asset by the Assuming Institution in the cause
of action from which the counterclaim arises; and in such event the Receiver
will provide indemnification only in the amount of such excess; and no
indemnification will be provided for any costs or expenses other than any costs
or expenses (including attorneys' fees) which, in the determination of the
Receiver, have been actually and reasonably incurred by such Indemnitee in
connection with the defense of any such counterclaim; and it is expressly agreed
that the Receiver reserves the right to intervene, in its discretion, on its
behalf and/or on behalf of the Receiver, in the defense of any such
counterclaim;
 
          (2) claims with respect to any liability or obligation of the Failed
Bank that is expressly assumed by the Assuming Institution pursuant to this
Agreement or subsequent to the execution hereof by the Assuming Institution or
any Subsidiary or Affiliate of the Assuming Institution;
 
          (3) claims with respect to any liability of the Failed Bank to any
present or former employee as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank, which liability is expressly assumed by the
Assuming Institution pursuant to this Agreement or subsequent to the execution
hereof by the Assuming Institution or any Subsidiary or Affiliate of the
Assuming Institution;
 
          (4) claims based on the failure of any Indemnitee to seek recovery of
damages from the Receiver for any claims based upon any action or inaction of
the Failed Bank, its directors, officers, employees or agents as fiduciary,
agent or custodian prior to Bank Closing;
 
          (5) claims based on any violation or alleged violation by any
Indemnitee of the antitrust, branching, banking or bank holding company or
securities laws of the United States of America or any State thereof;
 
          (6) claims based on the rights of any present or former creditor,
customer, or supplier as such of the Assuming Institution or any Subsidiary or
Affiliate of the Assuming Institution;
 
          (7) claims based on the rights of any present or former shareholder as
such of the Assuming Institution or any Subsidiary or Affiliate of the Assuming
Institution regardless of whether any such present or former shareholder is also
a present or former shareholder of the Failed Bank;
 
          (8) claims, if the Receiver determines that the effect of providing
such indemnification would be to (i) expand or alter the provisions of any
warranty or disclaimer thereof provided in Section 3.3 or any other provision of
this Agreement, or (ii) create any warranty not expressly provided under this
Agreement;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
37
 

--------------------------------------------------------------------------------

 
 

          (9) claims which could have been enforced against any Indemnitee had
the Assuming Institution not entered into this Agreement;
 
          (10) claims based on any liability for taxes or fees assessed with
respect to the consummation of the transactions contemplated by this Agreement,
including without limitation any subsequent transfer of any Assets or
Liabilities Assumed to any Subsidiary or Affiliate of the Assuming Institution;
 
          (11) except as expressly provided in this Article XII, claims based on
any action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided, that the Receiver, in its discretion, may provide
indemnification hereunder for any present or former director, officer, employee
or agent of the Failed Bank or its Subsidiaries or Affiliates who is also or
becomes a director, officer, employee or agent of the Assuming Institution or
its Subsidiaries or Affiliates;
 
          (12) claims or actions which constitute a breach by the Assuming
Institution of the representations and warranties contained in Article XI;
 
          (13) claims arising out of or relating to the condition of or
generated by an Asset arising from or relating to the presence, storage or
release of any hazardous or toxic substance, or any pollutant or contaminant, or
condition of such Asset which violate any applicable Federal, State or local law
or regulation concerning environmental protection; and
 
          (14) claims based on, related to or arising from any asset, including
a loan, acquired or liability assumed by the Assuming Institution, other than
pursuant to this Agreement.
 
     12.2 Conditions Precedent to Indemnification. It shall be a condition
precedent to the obligation of the Receiver to indemnify any Person pursuant to
this Article XII that such Person shall, with respect to any claim made or
threatened against such Person for which such Person is or may be entitled to
indemnification hereunder:
 
     (a) give written notice to the Managing Counsel of the Corporation in the
manner and at the address provided in Section 13.7 of such claim as soon as
practicable after such claim is made or threatened; provided, that notice must
be given on or before the date which is six (6) years from the date of this
Agreement;
 
     (b) provide to the Receiver such information and cooperation with respect
to such claim as the Receiver may reasonably require;
 
     (c) cooperate and take all steps, as the Receiver may reasonably require,
to preserve and protect any defense to such claim;
 
     (d) in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Receiver the right, which the Receiver
may exercise in its sole discretion, to conduct the investigation, control the
defense and effect settlement of such claim, including without limitation the
right to designate counsel and to control all negotiations, litigation,
arbitration, settlements, compromises and appeals of any such claim, all of
which shall be at the expense of the Receiver; provided, that the Receiver shall
have notified the Person claiming indemnification in writing that such claim is
a claim with respect to which the Person claiming indemnification is entitled to
indemnification under this Article XII;
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
38
 

--------------------------------------------------------------------------------

 
 

     (e) not incur any costs or expenses in connection with any response or suit
with respect to such claim, unless such costs or expenses were incurred upon the
written direction of the Receiver; provided, that the Receiver shall not be
obligated to reimburse the amount of any such costs or expenses unless such
costs or expenses were incurred upon the written direction of the Receiver;
 
     (f) not release or settle such claim or make any payment or admission with
respect thereto, unless the Receiver consents in writing thereto, which consent
shall not be unreasonably withheld; provided, that the Receiver shall not be
obligated to reimburse the amount of any such settlement or payment unless such
settlement or payment was effected upon the written direction of the Receiver;
and
 
     (g) take reasonable action as the Receiver may request in writing as
necessary to preserve, protect or enforce the rights of the indemnified Person
against any Primary Indemnitor.
 
     12.3 No Additional Warranty. Nothing in this Article XII shall be construed
or deemed to (i) expand or otherwise alter any warranty or disclaimer thereof
provided under Section 3.3 or any other provision of this Agreement with respect
to, among other matters, the title, value, collectability, genuineness,
enforceability or condition of any (x) Asset, or (y) asset of the Failed Bank
purchased by the Assuming Institution subsequent to the execution of this
Agreement by the Assuming Institution or any Subsidiary or Affiliate of the
Assuming Institution, or (ii) create any warranty not expressly provided under
this Agreement with respect thereto.
 
     12.4 Indemnification of Receiver and Corporation. From and after Bank
Closing, the Assuming Institution agrees to indemnify and hold harmless the
Corporation and the Receiver and their respective directors, officers, employees
and agents from and against any and all costs, losses, liabilities, expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred in connection with any of the following:
 
     (a) claims based on any and all liabilities or obligations of the Failed
Bank assumed by the Assuming Institution pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Institution or any Subsidiary
or Affiliate of the Assuming Institution, whether or not any such liabilities
subsequently are sold and/or transferred, other than any claim based upon any
action or inaction of any Indemnitee as provided in paragraph (7) or (8) of
Section 12.1(a); and
 
     (b) claims based on any act or omission of any Indemnitee (including but
not limited to claims of any Person claiming any right or title by or through
the Assuming Institution with respect to Assets transferred to the Receiver
pursuant to Section 3.4 or 3.6), other than any action or inaction of any
Indemnitee as provided in paragraph (7) or (8) of Section 12.1(a); and
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
39
 

--------------------------------------------------------------------------------

 
 

     (c) claims based on any failure to preserve, maintain or provide reasonable
access to Records transferred to the Assuming Institution pursuant to Article
VI.
 
     12.5 Obligations Supplemental. The obligations of the Receiver, and the
Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Person indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver's
(or Corporation's) payments to the extent of such excess.
 
     12.6 Criminal Claims. Notwithstanding any provision of this Article XII to
the contrary, in the event that any Person being indemnified under this Article
XII shall become involved in any criminal action, suit or proceeding, whether
judicial, administrative or investigative, the Receiver shall have no obligation
hereunder to indemnify such Person for liability with respect to any criminal
act or to the extent any costs or expenses are attributable to the defense
against the allegation of any criminal act, unless (i) the Person is successful
on the merits or otherwise in the defense against any such action, suit or
proceeding, or (ii) such action, suit or proceeding is terminated without the
imposition of liability on such Person.
 
     12.7 Limited Guaranty of the Corporation. The Corporation hereby guarantees
performance of the Receiver's obligation to indemnify the Assuming Institution
as set forth in this Article XII. It is a condition to the Corporation's
obligation hereunder that the Assuming Institution shall comply in all respects
with the applicable provisions of this Article XII. The Corporation shall be
liable hereunder only for such amounts, if any, as the Receiver is obligated to
pay under the terms of this Article XII but shall fail to pay. Except as
otherwise provided above in this Section 12.7, nothing in this Article XII is
intended or shall be construed to create any liability or obligation on the part
of the Corporation, the United States of America or any department or agency
thereof under or with respect to this Article XII, or any provision hereof, it
being the intention of the parties hereto that the obligations undertaken by the
Receiver under this Article XII are the sole and exclusive responsibility of the
Receiver and no other Person or entity.
 
     12.8 Subrogation. Upon payment by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, to any Indemnitee for any claims
indemnified by the Receiver under this Article XII, the Receiver, or the
Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
40
 

--------------------------------------------------------------------------------

 
 

ARTICLE XIII
MISCELLANEOUS
 
     13.1 Entire Agreement. This Agreement, the Single Family Shared-Loss
Agreement, and the Commercial Shared-Loss Agreement, including the Schedules and
Exhibits thereto, embodies the entire agreement of the parties hereto in
relation to the subject matter herein and supersedes all prior understandings or
agreements, oral or written, between the parties.
 
     13.2 Headings. The headings and subheadings of the Table of Contents,
Articles and Sections contained in this Agreement, except the terms identified
for definition in Article I and elsewhere in this Agreement, are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
     13.3 Counterparts. This Agreement may be executed in any number of
counterparts and by the duly authorized representative of a different party
hereto on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.
 
     13.4 GOVERNING LAW. THIS AGREEMENT, THE SINGLE FAMILY SHARED-LOSS
AGREEMENT, AND THE COMMERCIAL SHARED-LOSS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE FEDERAL LAW OF THE UNITED STATES OF AMERICA, AND IN THE
ABSENCE OF CONTROLLING FEDERAL LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN
WHICH THE MAIN OFFICE OF THE FAILED BANK IS LOCATED.
 
     13.5 Successors. All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Institution. Except as otherwise specifically provided in this
Agreement, nothing expressed or referred to in this Agreement is intended or
shall be construed to give any Person other than the Receiver, the Corporation
and the Assuming Institution any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provisions contained herein, it being
the intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and for the benefit of no other Person.
 
     13.6 Modification; Assignment. No amendment or other modification,
rescission, release, or assignment of any part of this Agreement, the Single
Family Shared-Loss Agreement, and the Commercial Shared-Loss Agreement shall be
effective except pursuant to a written agreement subscribed by the duly
authorized representatives of the parties hereto.
 
     13.7 Notice. Any notice, request, demand, consent, approval or other
communication to any party hereto shall be effective when received and shall be
given in writing, and delivered in person against receipt therefore, or sent by
certified mail, postage prepaid, courier service, telex, facsimile transmission
or email to such party (with copies as indicated below) at its address set forth
below or at such other address as it shall hereafter furnish in writing to the
other parties. All such notices and other communications shall be deemed given
on the date received by the addressee.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
41
 

--------------------------------------------------------------------------------

 
 

Assuming Institution
 
Enterprise Bank & Trust
150 North Meramec, Suite 300
Clayton, MO 63105-3753
 

Attention:   Frank H. Sanfilippo,   Executive Vice President and Chief Financial
Officer


with a copy to:   Deborah N. Barstow,   Senior Vice President and Controller


Receiver and Corporation
 
Federal Deposit Insurance Corporation,
Receiver of Legacy Bank
40 Pacifica
Irvine, CA 92618
Attention: Settlement Agent
 

In addition, with respect to notices under Article 4.6: cc:   Federal Deposit
Insurance Corporation, Receiver of Legacy Bank   1601 Bryan Street, Suite 1700  
Dallas, TX 75201   Attention: Resolutions and Closings Manager, ORE Department


In addition, with respect to notice under Article XII: cc:   Federal Deposit
Insurance Corporation, Receiver of Legacy Bank   40 Pacifica   Irvine, CA 92618
  Attention: Managing Counsel


     13.8 Manner of Payment. All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
each party hereto may specify to the other parties; provided, that in the event
the Receiver or the Corporation is obligated to make any payment hereunder in
the amount of $25,000.00 or less, such payment may be made by check.
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
42
 

--------------------------------------------------------------------------------

 
 

     13.9 Costs, Fees and Expenses. Except as otherwise specifically provided
herein, each party hereto agrees to pay all costs, fees and expenses which it
has incurred in connection with or incidental to the matters contained in this
Agreement, including without limitation any fees and disbursements to its
accountants and counsel; provided, that the Assuming Institution shall pay all
fees, costs and expenses (other than attorneys' fees incurred by the Receiver)
incurred in connection with the transfer to it of any Assets or Liabilities
Assumed hereunder or in accordance herewith.
 
     13.10 Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided, that such waiver shall be in writing; and further provided,
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.
 
     13.11 Severability. If any provision of this Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Agreement shall remain in full force and effect and shall be binding
upon the parties hereto.
 
     13.12 Term of Agreement. This Agreement shall continue in full force and
effect until the tenth (10th) anniversary of Bank Closing; provided, that the
provisions of Section 6.3 and 6.4 shall survive the expiration of the term of
this Agreement; and provided further, that the receivership of the Failed Bank
may be terminated prior to the expiration of the term of this Agreement, and in
such event, the guaranty of the Corporation, as provided in and in accordance
with the provisions of Section 12.7 shall be in effect for the remainder of the
term of this Agreement. Expiration of the term of this Agreement shall not
affect any claim or liability of any party with respect to any (i) amount which
is owing at the time of such expiration, regardless of when such amount becomes
payable, and (ii) breach of this Agreement occurring prior to such expiration,
regardless of when such breach is discovered.
 
     13.13 Survival of Covenants, Etc. The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.
 
[Signature Page Follows]
 

Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
43



--------------------------------------------------------------------------------

 
 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
Executed by their duly authorized representatives as of the date first above
written.
 

FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF LEGACY BANK, SCOTTSDALE,
ARIZONA         BY:   /s/ Christina Sarrade NAME:   Christina Sarrade TITLE:
Receiver-in-Charge


Attest:   /s/ Michael Wick


FEDERAL DEPOSIT INSURANCE CORPORATION,     BY: /s/ Christina Sarrade NAME:  
Christina Sarrade TITLE: Attorney-in-Fact


Attest:   /s/ Michael Wick


ENTERPRISE BANK & TRUST      BY: /s/ John G. Barry NAME:   John G. Barry TITLE:
Executive Vice President


Attest:   /s/ Deborah N. Barstow


Module 1 – Whole Bank w/ Loss Share – P&A   Legacy Bank Version 2.11B  
Scottsdale, Arizona October 8, 2010    

 
44
 

--------------------------------------------------------------------------------